



Exhibit 10.22














PEPSICO
PENSION EQUALIZATION PLAN
(PEP)
Plan Document for the Pre-Section 409A Program
April 1, 2016 Restatement


(With Amendments Through December 10, 2019)


PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------






PEPSICO PENSION EQUALIZATION PLAN
Table of Contents
 
 
Page No.




ARTICLE I.
Foreword
1


ARTICLE II.
Definitions and Construction
4


2.1
Definitions
4


 
Accrued Benefit
4


 
Actuarial Equivalent
4


 
Advance Election
8


 
Annuity
8


 
Annuity Starting Date
8


 
Authorized Leave of Absence
9


 
Cashout Limit
9


 
Code
9


 
Company
9


 
Covered Compensation
9


 
Credited Service
9


 
Disability Retirement Pension
9


 
Early Retirement Pension
9


 
Effective Date
9


 
Eligible Spouse
10


 
Employee
10


 
Employer
10


 
ERISA
10


 
FICA Amount
10


 
409A Program
10


 
Guiding Principles Regarding Benefit Plan Committee Appointments
11


 
Highest Average Monthly Earnings
11


 
Late Retirement Date
11


 
Late Retirement Pension
11


 
Normal Retirement Age
11


 
Normal Retirement Date
11


 
Normal Retirement Pension
11


 
Participant
12


 
PBGC
12


 
PBGC Rate
12


 
Pension
12


 
PEP Election
12


 
PepsiCo Administration Committee or PAC
12





- i -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





 
PepsiCo Organization
13


 
Plan
13


 
Plan Administrator
13


 
Plan Year
14


 
Post-2004 Participant
14


 
Pre-409A Program
14


 
Pre-Retirement Spouse’s Pension
14


 
Pre-2005 Participant
14


 
Primary Social Security Amount
14


 
Qualified Joint and Survivor Annuity
16


 
Retirement
16


 
Retirement Date
17


 
Retirement Pension
17


 
Salaried Plan
17


 
Section 409A
17


 
Service
17


 
75 Percent Survivor Annuity
17


 
Severance from Service Date
18


 
Single Life Annuity
18


 
Single Lump Sum
18


 
Social Security Act
18


 
Taxable Wage Base
18


 
Vested Pension
19


2.2
Construction
19


ARTICLE III.
Participation and Service
21


3.1
Participation
21


3.2
Service
21


3.3
Credited Service
21


ARTICLE IV.
Requirements for Benefits
22


4.1
Normal 409A Retirement Pension
22


4.2
Early 409A Retirement Pension
22


4.3
Pre-409A Vested Pension
23


4.4
Late Pre-409A Retirement Pension
23


4.5
Pre-409A Disability Pension
23


4.6
Pre-Retirement Spouse’s Pre-409A Pension
24


4.7
Vesting
25


4.8
Time of Payment
26


4.9
Cashout Distributions
26


4.10
Reemployment of Certain Participants
30





- ii -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





ARTICLE V.
Amount of Retirement Pension
32


5.1
Participant’s Pre-409A Pension
32


5.2
PEP Guarantee
35


5.3
Amount of Pre-Retirement Spouse’s Pre-409A Pension
41


5.4
Certain Adjustments
44


5.5
Excludable Employment
45


ARTICLE VI.
Distribution Options
46


6.1
Form and Timing of Distributions
46


6.2
Available Forms of Payment
49


6.3
Procedures for Elections
53


6.4
Special Rules for Survivor Options
56


6.5
Designation of Beneficiary
57


6.6
Payment of FICA and Related Income Taxes
58


ARTICLE VII.
Administration
59


7.1
Authority to Administer Plan
59


7.2
Facility of Payment
59


7.3
Claims Procedure
60


7.4
Effect of Specific References
62


7.5
Claimant Must Exhaust the Plan’s Claims Procedures Before Filing in Court
62


7.6
Limitations on Actions
64


7.7
Restriction on Venue
65


ARTICLE VIII.
Miscellaneous
66


8.1
No Guarantee of Employment
66


8.2
Nonalienation of Benefits
66


8.3
Unfunded Plan
66


8.4
Action by the Company
67


8.5
Indemnification
67


8.6
Code Section 409A
67


8.7
Authorized Transfers
67


ARTICLE IX.
Amendment and Termination
68


9.1
Continuation of the Plan
68


9.2
Amendments
68


9.3
Termination
69


ARTICLE X.
ERISA Plan Structure
70


ARTICLE XI.
Applicable Law
72


APPENDIX
Forward
73





- iii -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





 
ARTICLE A Accruals for 1993 and 1994
74


 
ARTICLE B Plan Document Applicable to Pre-2005 Participants
77


 
ARTICLE PFS PFS Special Early Retirement Benefit
88


 
ARTICLE PBG PBG Pre-409A
90


 
ARTICLE I — Foreword
91


 
ARTICLE II — Definitions and Construction
92


 
ARTICLE III — Participation and Service
101


 
ARTICLE IV — Requirements for Benefits
102


 
ARTICLE V — Amount of Retirement Pension
108


 
ARTICLE VI — Distribution Options
118


 
APPENDIX Foreword
129


 
ARTICLE A — 1993 Accruals
129


 
ARTICLE P98 — PepsiCo Special Early Retirement Benefit
131


 
ARTICLE IPO — Transferred and Transition Individuals
133


 
ARTICLE PAC - Guiding Principles Regarding Benefit Plan Committee Appointments
135









- iv -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------






ARTICLE I

Foreword
The PepsiCo Pension Equalization Plan (“PEP” or “Plan”) has been established by
PepsiCo for the benefit of salaried employees of the PepsiCo Organization who
participate in the PepsiCo Salaried Employees Retirement Plan (“Salaried Plan”).
PEP provides benefits for eligible employees whose pension benefits under the
Salaried Plan are limited by the provisions of the Internal Revenue Code of
1986, as amended. In addition, PEP provides benefits for certain eligible
employees based on the pre-1989 Salaried Plan formula.
1989 Document. The Plan was amended and restated in its entirety effective as of
January 1, 1989. The provisions of the Plan in effect prior to January 1, 1989
govern the rights and benefits of employees whose Credited Service ended before
that date (and as necessary, before the effective date of any provision with a
different pre-1989 effective date).
2005 Document. This document (the “Pre-409A PepsiCo PEP Document”) was first
effective as of January 1, 2005 (the “Effective Date”) and was restated to
reflect amendments through December 31, 2008. It generally retained without
modification the provisions of the 1989 restatement. However, it was clarified
to reflect that it set forth the terms of the Plan applicable to benefits that
were grandfathered under Section 409A, i.e., generally, benefits that were both
earned and vested on or before December 31, 2004 (the “Pre-409A Program”).
2016 Restatement. This restatement of the Pre-409A PepsiCo PEP Document is
effective as of April 1, 2016. There have been no material modifications made to
the Pre-409A


PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





PepsiCo PEP Document as a result of the 2016 restatement. The Pre-409A PepsiCo
PEP Document continues generally to retain without modification the provisions
of the 1989 restatement.
This restatement reflects amendments through April 1, 2016, including amendments
to reflect the merger into this Plan of the PBG Pension Equalization Plan (“PBG
PEP”), effective at the end of the day on December 31, 2011. The PBG PEP
document that was in effect on October 3, 2004 as amended through January 1,
2011 (“Pre-409A PBG PEP Document”) and as subsequently amended from time to time
is attached hereto as Appendix Article PBG Pre-409A; it continues to govern PBG
PEP benefits that were grandfathered under Section 409A and that were subject to
the Pre-409A PBG PEP Document prior to the Plan merger, except for certain
administrative provisions now governed by the main portion of the Pre-409A
PepsiCo PEP Document as is explained in Appendix Article PBG Pre-409A. There has
been no change to the time or form of payment of benefits that are subject to
Section 409A under either the PepsiCo PEP Program or the PBG PEP Program that
would constitute a material modification within the meaning of Treas.
Reg.§ 1.409A-6(a)(4) as a result of the merger or the revisions to the Pre-409A
PepsiCo PEP Document and Pre-409A PBG PEP document.
409A Program. All benefits under the Plan that are earned or vested after
January 1, 1989 shall be governed by the Plan Document for the Section 409A
Program (the “409A Program”). Together, this document (the Pre-409A PepsiCo PEP
Document) and the Plan Document for the Section 409A Program describe the terms
of a single plan.
Preservation of Pre-409A Program Within PEP Plan. This document (the Pre-409A
PepsiCo PEP Document) has been modified to clarify (without any material


- 2 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





modification) the integration of the Pre-409A Program with the 409A Program.
However, amounts subject to the terms of this Pre-409A Program and amounts
subject to the terms of the 409A Program shall be tracked separately at all
times. The preservation of the terms of the Pre-409A Program, without material
modification, and the separation between the 409A Program amounts and the
Pre-409A Program amounts are intended to be sufficient to permit the Pre-409A
Program to remain exempt from Section 409A as a program of grandfathered
benefits.


- 3 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE II.

Definitions and Construction
2.1    Definitions: This section provides definitions for certain words and
phrases. Where the following words and phrases, in boldface and underlined,
appear in this Plan with initial capitals they shall have the meaning set forth
below, unless a different meaning is plainly required by the context.
Accrued Benefit: The Pension payable at Normal Retirement Date determined in
accordance with Article V, based on the Participant’s Highest Average Monthly
Earnings and Credited Service at the date of determination.
Actuarial Equivalent: Except as otherwise specifically set forth in the Plan or
any Appendix to the Plan with respect to a specific benefit determination, a
benefit of equivalent value computed on the basis of the factors set forth
below. The application of the following assumptions to the computation of
benefits payable under the Plan shall be done in a uniform and consistent
manner. In the event the Plan is amended to provide new rights, features or
benefits, the following actuarial factors shall not apply to these new elements
unless specifically adopted by the amendment.
(1) Annuities and Inflation Protection:
(i) Annuity Starting Dates After December 31, 2018: To determine the amount of a
Pension payable as of an Annuity Starting Date after December 31, 2018 (A) in
the form of a Qualified Joint and Survivor Annuity or


- 4 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





other form of survivor annuity, (B) as an annuity with inflation protection, or
(C) as a period certain and life annuity or other death benefit annuity, the
Plan Administrator shall specify the factors that are to be used. Effective
January 1, 2019, the factors specified by the Plan Administrator are set forth
in Schedule 1 below. Subsequently, the Plan Administrator may specify new
factors for these and other forms of payment, in its sole and absolute
discretion, by a resolution adopted by the Plan Administrator. A Participant’s
benefit under the Pre-409A Program shall be determined under the actuarial
factors specified and in effect as of the Annuity Starting Date of the
Participant’s benefit. For the avoidance of doubt, it is expressly intended and
binding upon Participants that any actuarial factors for forms of payment
specified by the Plan Administrator may be applied retroactively to previously
accrued benefits, and without regard to the factors that previously applied for
such purpose. In particular, in adjusting benefits under the Plan using the
factors in Schedule 1 (below), the right to a benefit that is not less than
would have applied under the prior basis for this adjustment shall not apply
(even when, for example, it would apply under the Salaried Plan with respect to
the 2019 Salaried Plan Factors). For this purpose, the phrase “2019 Salaried
Plan Factors” refers to the new factors that appear in the Salaried Plan’s
definition of “Actuarial Equivalent” effective for annuity starting dates (as
defined under the Salaried Plan) on or after January 1, 2019. If a Participant
elects a survivor, period certain annuity or other death benefit annuity with
inflation protection, Schedule 1(a) shall apply to adjust the Single Life
Annuity for the survivor benefit, period certain or other death benefit, and
Schedule 1(b) or (c)


- 5 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





shall apply solely to adjust for the elected inflation protection (for this
purpose and as applies generally when determining an Actuarial Equivalent, the
adjustment resulting from applying these factors from separate Schedules shall
be determined using an actuarial computation method that is reasonable and
applied consistently to similarly situated participants).
SCHEDULE 1


Date
Mortality Table Factors
Interest Rate Factor
(a) Annuity Starting Dates on or After 1/1/2019 Except for Inflation Protection
The 2019 mortality table*
5%
(b) Annuity Starting Dates on or After 1/1/2019 for 5% Inflation Protection
The 2019 mortality table*
4.2%
(c) Annuity Starting Dates on or After 1/1/2019 for 7% Inflation Protection
The 2019 mortality table*
4.6%

*As this term is defined in the Salaried Plan’s definition of “Actuarial
Equivalent”


(ii) Annuity Starting Dates Before January 1, 2019: To determine the amount of a
Pension payable as of an Annuity Starting Date before January 1, 2019, and in
the form of a Qualified Joint and Survivor Annuity or other form of survivor
annuity, or as an annuity with inflation protection, the factors applicable as
of such time for such purposes under the Salaried Plan shall apply. However, in
determining a Pre-409A Pension payable as of an Annuity Starting Date before
January 1, 2019, no change in such factors occurring on or after the Effective
Date in the basis for determining the amount of an annuity form of payment from
that in effect as of December 31, 2004 shall be taken into account to the extent
it would result in a larger annuity (but this sentence shall


- 6 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





not apply for purposes of Section 5.1(b)(3), relating to the “Limit on the
Pre-409A Pension Benefit”).
(2) Lump Sums: To determine the lump sum value of a Pension, or a Pre-Retirement
Spouse’s Pension under Section 4.6, the factors applicable for such purposes
under the Salaried Plan shall apply, except that when the term “PBGC Rate” is
used in the Salaried Plan in this context it shall mean “PBGC Rate” as defined
in this Plan. However, in determining a Pre-409A Pension, no amendment, which is
effective on or after the Effective Date, to the Salaried Plan’s provisions for
determining lump sums from those in effect as of December 31, 2004 shall be
taken into account to the extent that doing so is expected to result in a larger
lump sum (or in the case of a Salaried Plan amendment that becomes effective on
or after January 1, 2015, a different lump sum, unless this Pre-409A Program
document is amended to expressly apply the Salaried Plan amendment in
determining a Pre-409A Pension), but this sentence shall not apply for purposes
of Section 5.1(b)(3), relating to the “Limit on the Pre-409A Pension Benefit.”
For example, therefore, the Salaried Plan amendment that adopted Pension
Protection Act factors for lump sums effective January 1, 2008 is generally
taken into account under the Pre-409A Program, but the Salaried Plan amendment
that changed the “lookback period” and “stability period” for lump sums
effective January 1, 2015 is not taken account under the Pre-409A Program,
except for purposes of Section 5.1(b)(3).


- 7 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(3) Other Cases: To determine the adjustment to be made in the Pension payable
to or on behalf of a Participant in other cases (including to reduce a Vested
Pension for early commencement), the factors are those applicable for such
purpose under the Salaried Plan. However, in determining a Pre-409A Pension, no
change occurring on or after the Effective Date in such factors from those in
effect as of December 31, 2004 shall be taken into account to the extent that it
would result in a larger pension (but this sentence shall not apply for purposes
of Section 5.1(b)(3), relating to the “Limit on the Pre-409A Pension Benefit”).
Advance Election: A Participant’s election to receive his Pre-409A Retirement
Pension as a Single Lump Sum or an Annuity, made in compliance with the
requirements of Section 6.3.
Annuity: A Pension payable as a series of monthly payments for at least the life
of the Participant.
Annuity Starting Date: The Annuity Starting Date shall be the first day of the
first period for which an amount is payable under this Plan as an annuity or in
any other form. A Participant who: (1) is reemployed after his initial Annuity
Starting Date, and (2) is entitled to benefits hereunder after his reemployment,
shall have a subsequent Annuity Starting Date for such benefits only to the
extent provided in Section 6.3(d).


- 8 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Authorized Leave of Absence: Any absence authorized by an Employer under the
Employer’s standard personnel practices, whether paid or unpaid.
Cashout Limit: The annual dollar limit on elective deferrals under Code section
402(g)(1)(B), as in effect from time to time.
Code: The Internal Revenue Code of 1986, as amended from time to time. All
references herein to particular Code Sections shall also refer to any successor
provisions and shall include all related regulations, interpretations and other
guidance.
Company: PepsiCo, Inc., a corporation organized and existing under the laws of
the State of North Carolina or its successor or successors.
Covered Compensation: “Covered Compensation” as that term is defined in the
Salaried Plan.
Credited Service: The period of a Participant’s employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.
Disability Retirement Pension: The Retirement Pension available to a Participant
under Section 4.5.
Early Retirement Pension: The Retirement Pension available to a Participant
under Section 4.2.


- 9 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Effective Date: The date upon which this document for the Pre-409A Program is
generally effective, January 1, 2005. Certain identified provisions of the Plan
may be effective on different dates, to the extent noted herein.
Eligible Spouse: The spouse of a Participant to whom the Participant is married
on the earlier of the Participant’s Annuity Starting Date or the date of the
Participant’s death.
Employee: An individual who qualifies as an “Employee” as that term is defined
in the Salaried Plan.
Employer: An entity that qualifies as an “Employer” as that term is defined in
the Salaried Plan.
ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.
FICA Amount: The Participant’s share of the Federal Insurance Contributions Act
(FICA) tax imposed on the 409A Pension and Pre-409A Pension of the Participant
under Code Sections 3101, 3121(a) and 3121(v)(2).
409A Program: The portion of the Plan that governs deferrals that are subject to
Section 409A. The terms of the 409A Program are set forth in a separate document
(or separate set of documents).


- 10 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Guiding Principles Regarding Benefit Plan Committee Appointments: The guiding
principles as set forth in Common Appendix Article PAC to be applied by the
Chair of the PAC when selecting the members of the PAC.
Highest Average Monthly Earnings: “Highest Average Monthly Earnings” as that
term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan).
Late Retirement Date: The Late Retirement Date shall be the first day of the
month coincident with or immediately following a Participant’s actual Retirement
Date occurring after his Normal Retirement Age.
Late Retirement Pension: The Retirement Pension available to a Participant under
Section 4.4.
Normal Retirement Age: The Normal Retirement Age under the Plan is age 65 or, if
later, the age at which a Participant first has 5 Years of Service.
Normal Retirement Date: A Participant’s Normal Retirement Date shall be the
first day of the month coincident with or immediately following a Participant’s
Normal Retirement Age.
Normal Retirement Pension: The Retirement Pension available to a Participant
under Section 4.1.


- 11 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Participant: An Employee participating in the Plan in accordance with the
provisions of Section 3.1.
PBGC: The Pension Benefit Guaranty Corporation, a body corporate within the
Department of Labor established under the provisions of Title IV of ERISA.
PBGC Rate: The PBGC Rate is 120 percent of the interest rate, determined on the
Participant’s Annuity Starting Date, that would be used by the PBGC for purposes
of determining the present value of a lump sum distribution on plan termination.
Pension: One or more payments that are payable to a person who is entitled to
receive benefits under the Plan. The term “Pre-409A Pension” shall be used to
refer to the portion of a Pension that is derived from the Pre-409A Program. The
term “409A Pension” shall be used to refer to the portion of a Pension that is
derived from the 409A Program.
PEP Election: A Participant’s election to receive his Pre-409A Retirement
Pension in one of the Annuity forms available under Section 6.2, made in
compliance with the requirements of Sections 6.3 and 6.4.
PepsiCo Administration Committee or PAC: The committee that has the
responsibility for administration and operation of the Plan, as set forth in the
Plan, as well as any other duties set forth therein. As of any time, the Chair
of the PAC shall be the person who is then the Company’s Senior Vice President,
Total Rewards, but if such position is vacant or eliminated, the Chair shall be
the person who is acting to fulfill the


- 12 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





majority of the duties of the position (or plurality of the duties, if no one is
fulfilling a majority), as such duties existed immediately prior to the vacancy
or the position elimination.  The Chair shall appoint the other members of the
PAC, applying the principles set forth in the Guiding Principles Regarding
Benefit Plan Committee Appointments and acting promptly from time to time to
ensure that there are four other members of the PAC, each of whom shall have
experience and expertise relevant to the responsibilities of the PAC.  At least
two times each year, the PAC shall prepare a written report of its significant
activities that shall be available to any U.S.-based executive of the Company
who is at least a senior vice president.
PepsiCo Organization: The controlled group of organizations of which the Company
is a part, as defined by Code section 414 and regulations issued thereunder. An
entity shall be considered a member of the PepsiCo Organization only during the
period it is one of the group of organizations described in the preceding
sentence.
Plan: The PepsiCo Pension Equalization Plan, the Plan set forth herein and in
the 409A Program document(s), as the Plan may be amended from time to time
(subject to the limitations on amendment that are applicable hereunder and under
the 409A Program). The Plan is also sometimes referred to as PEP, or as the
PepsiCo Pension Benefit Equalization Plan.
Plan Administrator: The PAC, or its delegate or delegates. The Plan
Administrator shall have authority to administer the Plan as provided in Article
VII.


- 13 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Plan Year: The 12-month period commencing on January 1 and ending on December
31.
Post-2004 Participant: Any Participant who is not a Pre-2005 Participant.
Pre-409A Program: The program described in this document (and as necessary,
predecessor documents to this document that are described in the Foreword). The
term “Pre-409A Program” is used to identify the portion of the Plan that is not
subject to Section 409A.
Pre-Retirement Spouse’s Pension: The Pension available to an Eligible Spouse
under the Plan. The term “Pre-Retirement Spouse’s Pre-409A Pension” shall be
used to refer to the Pension available to an Eligible Spouse under Section 4.6
of this document.
Pre-2005 Participant: A Participant who is not employed by the PepsiCo
Organization after December 31, 2004, and whose rights to a Pension are solely
based on the legally binding rights (i) that he had on (or before) December 31,
2004, and (ii) that were not materially modified after October 3, 2004.
Primary Social Security Amount: In determining Pension amounts, Primary Social
Security Amount shall mean:
(1) For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse’s Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65 as an old-age insurance benefit under the provisions of


- 14 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Title II of the Social Security Act, as amended. Such estimates of the old-age
insurance benefit to which a Participant would be entitled at age 65 shall be
based upon the following assumptions:
(i) That the Participant’s social security wages in any year prior to Retirement
or severance are equal to the Taxable Wage Base in such year, and
(ii) That he will not receive any social security wages after Retirement or
severance.
However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at his severance from employment. For purposes of this
subsection, “social security wages” shall mean wages within the meaning of the
Social Security Act.
(2) For purposes of determining the amount of a Disability Pension, the Primary
Social Security Amount shall be (except as provided in the next sentence) the
initial monthly amount actually received by the disabled Participant as a
disability insurance benefit under the provisions of Title II of the Social
Security Act, as amended and in effect at the time of the Participant’s
retirement due to disability. Notwithstanding the preceding sentence, for any


- 15 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





period that a Participant receives a Disability Pension before receiving a
disability insurance benefit under the provisions of Title II of the Social
Security Act, then the Participant’s Primary Social Security Amount for such
period shall be determined pursuant to paragraph (1) above.
(3) For purposes of paragraphs (1) and (2), the Primary Social Security Amount
shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant’s death. Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant’s
Severance from Service Date, without regard to any increases in the social
security wage base or benefit levels provided by such Act which take effect
thereafter.
Qualified Joint and Survivor Annuity: An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant’s death to his surviving Eligible Spouse for life. If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person. The amount
of a Participant’s monthly payment under a Qualified Joint and Survivor Annuity
shall be reduced to the extent provided in sections 5.1 and 5.2, as applicable.
Retirement: Termination of employment for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.


- 16 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Retirement Date: The date on which a Participant’s Retirement is considered to
commence. Retirement shall be considered to commence on the day immediately
following: (i) a Participant’s last day of employment, or (ii) the last day of
an Authorized Leave of Absence, if later. Notwithstanding the preceding
sentence, in the case of a Disability Pre-409A Retirement Pension, Retirement
shall be considered as commencing on the Participant’s retirement date
applicable for such purpose under the Salaried Plan.
Retirement Pension: The Pension payable to a Participant upon Retirement under
the Plan. The term “Pre-409A Retirement Pension” shall be used to refer to the
portion of a Retirement Pension that is derived from the Pre-409A Program. The
term “409A Retirement Pension” shall be used to refer to the portion of a
Retirement Pension that is derived from the 409A Program.
Salaried Plan: The PepsiCo Salaried Employees Retirement Plan, as it may be
amended from time to time.
Section 409A: Section 409A of the Code.
Service: The period of a Participant’s employment calculated in accordance with
Section 3.2 for purposes of determining his entitlement to benefits under the
Plan.
75 Percent Survivor Annuity: An Annuity which is payable to the Participant for
life with 75 percent of the amount of such Annuity payable after the
Participant’s death to his surviving Eligible Spouse for life. If the Eligible
Spouse


- 17 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





predeceases the Participant, no survivor benefit under a 75 Percent Survivor
Annuity shall be payable to any person. The amount of a Participant’s monthly
payment under a 75 Percent Survivor Annuity shall be reduced to the extent
provided in sections 5.1 and 5.2, as applicable.
Severance from Service Date: The date on which an Employee’s period of service
is deemed to end, determined in accordance with Article III of Part B of the
Salaried Plan.
Single Life Annuity: A level monthly Annuity payable to a Participant for his
life only, with no survivor benefits to his Eligible Spouse or any other person.
Single Lump Sum: The distribution of a Participant’s total Pre-409A Pension in
the form of a single payment.
Social Security Act: The Social Security Act of the United States, as amended,
an enactment providing governmental benefits in connection with events such as
old age, death and disability. Any reference herein to the Social Security Act
(or any of the benefits provided thereunder) shall be taken as a reference to
any comparable governmental program of another country, as determined by the
Plan Administrator, but only to the extent the Plan Administrator judges the
computation of those benefits to be administratively feasible.
Taxable Wage Base: The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.


- 18 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Vested Pension: The Pension available to a Participant under Section 4.3. The
term “Pre-409A Vested Pension” shall be used to refer to the portion of a Vested
Pension that is derived from the Pre-409A Program. The term “409A Vested
Pension” shall be used to refer to the portion of a Vested Pension that is
derived from the 409A Program.
2.2    Construction: The terms of the Plan shall be construed in accordance with
this section.
(a)    Gender and Number: The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
(b)    Compounds of the Word “Here”: The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.
(c)    Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).
(d)    Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs, subparagraphs, and clauses, and sub-clauses. Articles are designated
by


- 19 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





capital roman numerals. Sections are designated by Arabic numerals containing a
decimal point. Subsections are designated by lower-case letters in parentheses.
Paragraphs are designated by Arabic numerals in parentheses. Subparagraphs are
designated by lower-case roman numerals in parentheses. Clauses are designated
by upper-case letters in parentheses. Sub-clauses are designated by upper-case
roman numerals in parentheses. Any reference in a section to a subsection (with
no accompanying section reference) shall be read as a reference to the
subsection with the specified designation contained in that same section. A
similar rule shall apply with respect to paragraph references within a
subsection and subparagraph references within a paragraph.


- 20 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE III.

Participation and Service
3.1    Participation: An Employee shall be a Participant in the Plan during the
period:
(a)    When he would be currently entitled to receive a Pension under the Plan
if his employment terminated at such time, or
(b)    When he would be so entitled but for the vesting requirement of
Section 4.7.
It is expressly contemplated that an Employee, who is entitled to receive a
Pension under the Plan as of a particular time, may subsequently cease to be
entitled to receive a Pension under the Plan.
3.2    Service: A Participant’s entitlement to a Pension and to a Pre-Retirement
Spouse’s Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service. A Participant’s period of Service shall be
determined under Article III of Part B of the Salaried Plan.
3.3    Credited Service: The amount of a Participant’s Pension and a
Pre-Retirement Spouse’s Pension shall be based upon the Participant’s period of
Credited Service, as determined under Article III of Part B of the Salaried
Plan.


- 21 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE IV.

Requirements for Benefits
A Participant shall be entitled to receive a Pre-409A Pension and a surviving
Eligible Spouse shall be entitled to certain survivor benefits as provided in
this Article. The amount of any such Pre-409A Pension or survivor benefit shall
be determined in accordance with Article V.
4.1    Normal Pre-409A Retirement Pension: A Participant shall be eligible for a
Normal Pre-409A Retirement Pension if he meets the requirements for a Normal
Retirement Pension in Section 4.1 of Part B of the Salaried Plan (except that no
change occurring on or after the Effective Date in such requirements, from those
in effect as of December 31, 2004, shall be taken into account). In determining
the amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.1 shall be fixed as of
December 31, 2004.
4.2    Early Pre-409A Retirement Pension: A Participant shall be eligible for an
Early Pre-409A Retirement Pension if he meets the requirements for an Early
Retirement Pension in Section 4.2 of Part B of the Salaried Plan (except that no
change occurring on or after the Effective Date in such requirements, from those
in effect as of December 31, 2004, shall be taken into account). In determining
the amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.2 shall be fixed as of
December 31, 2004.


- 22 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





4.3    Pre-409A Vested Pension: A Participant who is vested under Section 4.7
shall be eligible to receive a Pre-409A Vested Pension if his employment in an
eligible classification under Part B of the Salaried Plan is terminated before
he is eligible for a Normal Pre-409A Retirement Pension or an Early Pre-409A
Retirement Pension (except that no change occurring on or after the Effective
Date in such requirements, from those in effect as of December 31, 2004, shall
be taken into account). A Participant who terminates employment prior to
satisfying the vesting requirement in Section 4.7 shall not be eligible to
receive a Pension under this Plan. In determining the amount (but not the form
and time of payment) of a Participant’s Pre-409A Pension, the Participant’s
status under this Section 4.3 shall be fixed as of December 31, 2004.
4.4    Late Pre-409A Retirement Pension: A Participant who continues employment
after his Normal Retirement Age shall not receive a Pension until his Late
Retirement Date. Thereafter, a Participant shall be eligible for a Late Pre-409A
Retirement Pension determined in accordance with Section 4.4 of Part B of the
Salaried Plan (except that the following shall not be taken into account – (i)
any change occurring on or after the Effective Date in the requirements of such
section from those in effect as of December 31, 2004, (ii) any requirement for
notice of suspension under ERISA section 203(a)(3)(B), or (iii) any adjustment
as under Section 5.7(d) of Part B of the Salaried Plan). In determining the
amount (but not the form and time of payment) of a Participant’s Pre-409A
Pension, the Participant’s status under this Section 4.4 shall be fixed as of
December 31, 2004.
4.5    Pre-409A Disability Retirement Pension: A Participant shall be eligible
for a Pre-409A Disability Retirement Pension if he meets the requirements for a
Disability


- 23 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Retirement Pension under the Part B of the Salaried Plan (except that no change
occurring on or after the Effective Date in such requirements, from those in
effect as of December 31, 2004, shall be taken into account). In determining the
amount (but not the form and time of payment) of a Participant’s Pre-409A
Disability Retirement Pension under this Section 4.5, the Participant’s status
under this Section 4.5 shall be fixed as of December 31, 2004.
4.6    Pre-Retirement Spouse’s Pre-409A Pension: A Pre-Retirement Spouse’s
Pre-409A Pension is payable under this section only in the event the Participant
dies prior to his Annuity Starting Date. Any Pre-Retirement Spouse’s Pre-409A
Pension payable under this section shall commence as of the same time as the
corresponding pre-retirement spouse’s pension under the Salaried Plan (except
that no change occurring on or after the Effective Date in the Salaried Plan’s
requirements for such pension, from those in effect as of December 31, 2004,
shall be taken into account), subject to Section 4.9.
(a) Active, Disabled and Retired Employees: A Pre-Retirement Spouse’s Pre-409A
Pension shall be payable under this subsection to a Participant’s Eligible
Spouse (if any) who is entitled under the Salaried Plan to a pre-retirement
spouse’s pension for survivors of active, disabled and retired employees (but if
the Participant dies after December 31, 2004, this subsection shall only apply
if the Participant had met the eligibility requirements for a Retirement Pension
on December 31, 2004). The amount of such Pension shall be determined in
accordance with the provisions of Section 5.3.
(b) Vested Employees: A Pre-Retirement Spouse’s Pre-409A Pension shall be
payable under this subsection to a Participant’s Eligible Spouse (if any) who is
entitled


- 24 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





under the Salaried Plan to the pre-retirement spouse’s pension for survivors of
vested terminated Employees (but if the Participant dies after December 31,
2004, this subsection shall apply if the Participant had met the requirements
for a Vested Pension, but not those for a Retirement Pension, on December 31,
2004). The amount (if any) of such Pension shall be determined in accordance
with the provisions of Section 5.3. If pursuant to this Section 4.6(b) a
Participant has Pre-Retirement Spouse’s coverage in effect for his Eligible
Spouse, any Pension calculated for the Participant under Section 5.2(b) shall be
reduced for each year such coverage is in effect by the applicable percentage
set forth below (based on the Participant’s age at the time the coverage is in
effect) with a pro rata reduction for any portion of a year. No reduction shall
be made for coverage in effect within the 90‑day period following a
Participant’s termination of employment.
Attained Age
Annual Charge
 
 
Up to 35
.0%
35 -- 39
.075%
40 -- 44
.1%
45 -- 49
.175%
50 -- 54
.3%
55 -- 59
.5%
60 -- 64
.5%
 
 

4.7    Vesting: A Participant shall be fully vested in, and have a
nonforfeitable right to, his Accrued Benefit at the time he becomes fully vested
in his accrued benefit under the Salaried Plan.


- 25 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





4.8    Time of Payment: The distribution of a Participant’s Pre-409A Pension
shall commence as of the time specified in Section 6.1. Any increase in a
Participant’s Pre-409A Pension for interest due to a delay in payment, by
application of Section 3.1(e) of Part A of the Salaried Plan when calculating
the Participant’s Pre-409A Pension, shall accrue entirely under the 409A Program
and be paid (subject to the last sentence of this Section) at the same time and
in the same form that the Participant’s 409A Pension is paid. Accordingly, if a
Participant is entitled to an interest adjustment for a delay in payment of his
Pre-409A Pension, the amount of such interest adjustment shall be limited to
that which may be paid as part of the Participant’s 409A Pension, consistent
with Section 409A’s payment rules and the limitation in the next sentence.
Notwithstanding any provision of the Salaried Plan to the contrary, including
Section 4.8(e), a Participant shall not receive interest for a delay in payment
of his 409A Pension or Pre-409A Pension to the extent the delay is caused by the
Participant.
4.9    Cashout Distributions: Notwithstanding the availability or applicability
of a different form of payment under Article VI, the following rules shall apply
in the case of certain small benefit Annuity payments:
(a)    Distribution of Participant’s Pre-409A Pension: If on the applicable
benefit commencement date the Actuarial Equivalent lump sum value of the
Participant’s Pre-409A Pension is equal to or less than the Cashout Limit, the
Plan Administrator shall distribute to the Participant such lump sum value of
the Participant’s Pre-409A Pension. Notwithstanding the preceding sentence, for
commencement dates prior to December 1, 2012, a Participant shall be cashed out
under this subsection if, at the Participant’s commencement date, the Actuarial
Equivalent lump sum value of the


- 26 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Participant’s PEP Pension is equal to or less than $15,000 ($10,000 in the case
of a Pre-2005 Participant). Such lump sum (or portion thereof) representing the
Participant’s Pre-409A Pension shall be paid pursuant to the terms of this
Pre-409A Program. The applicable benefit commencement date shall be:
(1)    Prior to December 1, 2012, the commencement date of any 409A Pension to
which the Participant is entitled or, in the event the Participant is not
entitled to a 409A Pension, the first of the month following the Participant’s
termination of employment date (however, if the lump sum value as of that date
is too great to make the distribution, but the lump sum value is not too great
as of his Annuity Starting Date under the terms of this Pre-409A Program, such
Annuity Starting Date shall be the applicable commencement date); and
(2)     Beginning as of December 1, 2012, the first of the month following the
Participant’s termination of employment date (however, if the lump sum value as
of that date is too great to make the distribution, but the lump sum value is
not too great as of his Annuity Starting Date under the terms of this Pre-409A
Program, such Annuity Starting Date shall be the applicable commencement date).
(b)    Distribution of Pre-Retirement Spouse’s Pre-409A Pension Benefit: If on
the Eligible Spouse’s applicable benefit commencement date, the Actuarial
Equivalent lump sum value of the PEP Pre-Retirement Spouse’s Pre-409A Pension to
be paid is equal to or less than the Cashout Limit, the Plan Administrator shall
distribute to


- 27 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





the Eligible Spouse such lump sum value of the PEP Pre-Retirement Spouse’s
Pre-409A Pension. Notwithstanding the preceding sentence, for commencement dates
prior to December 1, 2012, an Eligible Spouse shall be cashed out under this
subsection if the Actuarial Equivalent lump sum value of the Eligible Spouse’s
PEP Pre-Retirement Spouse’s Pension is equal to or less than $15,000 ($10,000 in
the case of a Pre-2005 Participant). Such lump sum (or portion thereof)
representing the Eligible Spouse’s Pre-Retirement Spouse’s Pre-409A Pension
shall be paid pursuant to the terms of this Pre-409A Program. The applicable
benefit commencement date shall be:
(1)     Prior to December 1, 2012, the commencement date of any Pre-Retirement
Spouse’s 409A Pension to which the Eligible Spouse is entitled or, in the event
the Eligible Spouse is not entitled to a Pre­ Retirement Spouse’s 409A Pension,
the first of the month following the Participant’s death (however, if the lump
sum value as of that date is too great to make the distribution, but the lump
sum value is not too great as of the date that would be the Eligible Spouse’s
benefit commencement date under the terms of this Pre-409A Program, such benefit
commencement date shall be the applicable commencement date); and
(2)     Beginning as of December 1, 2012, the first of the month following the
Participant’s death (however, if the lump sum value as of that date is too great
to make the distribution, but the lump sum value is not too great as of the date
that would be the Eligible Spouse’s benefit commencement


- 28 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





date under the terms of this Pre-409A Program, such benefit commencement date
shall be the applicable commencement date).
(c)    Special Cashout of Pre-409A Vested Pensions: Notwithstanding subsection
(a) above, the Plan Administrator shall have discretion under this subsection to
cash out a Pre-409A Vested Pension in a single lump sum prior to the date that
would apply under subsection (a).
(1)    The Plan Administrator shall have discretion under this subsection to
cash out in a single lump sum any Pre-409A Vested Pension that, as of December
1, 2012 – (i) has not otherwise had its Annuity Starting Date occur, (ii) has an
Actuarial Equivalent lump sum value that is equal to or less than the Cashout
Limit as of such date, and (iii) is practicable to calculate and distribute (as
determined pursuant to the exercise of the Plan Administrator’s discretion),
with such cashout being made on December 1, 2012.
(2)    The Plan Administrator shall also have discretion under this subsection
to cash out in a single lump sum any Pre-409A Vested Pension that, as of the
first day of any month in 2013 or 2014 specified by the Plan Administrator
pursuant to the exercise of its discretion – (i) has not otherwise had its
Annuity Starting Date occur, (ii) has an Actuarial Equivalent lump sum value
that is equal to or less than the Cashout Limit as of such date, and (iii) is
practicable to calculate and distribute (as determined pursuant to the exercise
of the Plan Administrator’s discretion), with such cashout being made on the
first day of the month specified.


- 29 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Not later than November 30, the Plan Administrator shall memorialize in writing
the exercise of its discretion under this subsection to select Vested Pensions
for cashout on December 1, 2012, through the creation of a written list (in
either hard copy or electronic form) of Participants with Pre-409A Vested
Pensions who will be cashed out. In addition, not later than the day before the
date specified pursuant to paragraph (2) above, the Plan Administrator shall
memorialize in writing the exercise of its discretion under this subsection to
select Vested Pensions for cashout on the specified date, through the creation
of a written list (in either hard copy or electronic form) of Participants with
Pre-409A Vested Pensions who will be cashed out.
Any lump sum distributed under this section shall be in lieu of the Pension that
otherwise would be distributable to the Participant or Eligible Spouse
hereunder. To the extent necessary to preserve the grandfathered status of
Pre-409A Pensions, the cashout provisions described in subsections (a) through
(c) above are intended to operate in conformance with the rules for “limited
cashout” features within the meaning of Treasury Regulation sections
1.409A-3(j)(4)(v) and 1.409A-6(a)(4)(i)(E), and they shall be interpreted and
applied consistently with this regulation. No Participant or Eligible Spouse
shall be given a direct or indirect election with respect to whether the
Participant’s Vested Pension or the Pre-Retirement Spouse’s Pension will be
cashed out under this section.
4.10    Reemployment of Certain Participants: In the case of a current or former
Participant who is reemployed and is eligible to reparticipate in the Salaried
Plan after his Annuity Starting Date, payment of his Pre-409A Pension will be
suspended if payment of his Salaried Plan pension is suspended (or if payment
would have been suspended pursuant to such


- 30 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





provisions if (i) it were already in pay status, and (ii) changes in the
Salaried Plan terms that occur after December 31, 2004 were disregarded).
Thereafter, his Pre-409A Pension shall recommence at the time determined under
Section 6.1 (even if the suspension of his Salaried Plan pension ceases
earlier).


- 31 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE V.

Amount of Retirement Pension
When a Pension becomes payable to or on behalf of a Post-2004 Participant under
this Plan, the amount of such Pre-409A Pension shall be determined under
Section 5.1 or 5.3 (whichever is applicable), subject to any adjustments
required under Sections 4.6(b), 5.4 and 5.5. In the case of a Pre-2005
Participant, the amount of such Participant’s Pre-409A Pension (or a
Pre-Retirement Spouse’s Pre-409A Pension payable on his behalf) shall be
determined as provided in Article B of the Appendix.
5.1    Participant’s Pre-409A Pension
(a) Calculating the Pre-409A Pension: In the case of a Post-2004 Participant,
such Participant’s Pre-409A Pension shall be calculated as follows (on the basis
specified in subsection (b) below and using the definitions appearing in
subsection (c) below):
(1)     His Total Pension, reduced by
(2)     His Salaried Plan Pension.
(b) Basis for Determining: The Pre-409A Pension Benefit amount in subsection (a)
above shall be the greater of the amount determined on the basis set forth in
paragraph (1) or (2) below, but never more than the limitation specified in
paragraph (3) below:


- 32 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(1)    Present Value Method: The Pre-409A Pension Benefit amount under this
paragraph shall be determined initially as a present value of the Participant’s
benefit under subsection (a) as of December 31, 2004 (determined as if the
Participant voluntarily terminated on that date without cause, received a
payment on the earliest possible commencement date (“Earliest Date”) thereafter,
and such payment was in the form with the maximum value available to the
Participant in connection with a termination at such time), using the Actuarial
Equivalent lump sum factors in effect on such date (“2004 Lump Sum Factors”) to
determine the present value. Such present value amount shall then be increased,
if the Participant had not yet attained the Participant’s Earliest Date as of
December 31, 2004, for both interest and survivorship through such Earliest
Date, using the 2004 Lump Sum Factors.
(2)     Accrued Benefit Method: The Pre-409A Pension Benefit amount under this
paragraph shall be based on the Participant’s Accrued Benefit as of December 31,
2004, but with such Accrued Benefit amount reduced for early commencement (where
applicable based on the Participant’s actual Annuity Starting Date for his
Pre-409A Pension), based upon the reduction factors for early commencement
applicable to the Participant’s status as eligible for a retirement benefit
(under Section 4.2) or a vested benefit (under Section 4.3), whichever applies.
(3)    Limit on the Pre-409A Pension Benefit: Notwithstanding paragraph (1) or
(2) above, a Participant’s Pre-409A Pension


- 33 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Benefit amount shall never exceed the Participant’s Total Pension reduced by his
Salaried Plan Pension, with each calculated as of the actual Annuity Starting
Date of Participant’s Pre-409A Pension. For purposes of this paragraph (3), the
provisions of Article IV that freeze the Participant’s status as of December 31,
2004 (or consider only the status on such date), and the provisions of this
document that bar taking into account Plan changes that are effective after
December 31, 2004 shall not be taken into account.
(c) Definitions: The following definitions apply for purposes of this section.
(1) A Participant’s “Total Pension” means the greater of:
(i) The amount of the Participant’s pension determined under the terms of the
Salaried Plan, but without regard to: (A) the limitations imposed by sections
401(a)(17) and 415 of the Code (as such limitations are interpreted and applied
under the Salaried Plan), and (B) the actuarial adjustment under Section 5.7(d)
of Part B of the Salaried Plan (relating to benefits that are deferred beyond
the Participant’s Normal Retirement Date); or
(ii) The amount (if any) of the Participant’s PEP Guarantee under Section 5.2.
For purposes of subsection (b)(1) and (2), the determination in clause (i) and
(ii) above shall be made (except, in the case of subsection (b)(2), with respect
to early commencement reductions, which shall be made as of the Annuity Starting
Date)


- 34 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





as of December 31, 2004, and (except to the extent the provisions of the Plan
specifically authorize taking into account subsequent changes) shall be made on
the basis of the terms of the Salaried Plan without taking into account changes
after December 31, 2004. As necessary to ensure the Participant’s receipt of a
“greater of” benefit, the foregoing comparison between clause (i) and clause
(ii) shall be made by reflecting, as applicable, the relative value of forms of
payment.
(2) A Participant’s “Salaried Plan Pension” means the amount of the
Participant’s pension determined under the terms of the Salaried Plan. For
purposes of subsection (b)(1) and (2), the determination of a Participant’s
Salaried Plan Pension shall be made (except, in the case of subsection (b)(2),
with respect to early commencement reductions, which shall be made as of the
Annuity Starting Date) as of December 31, 2004, and (except to the extent the
provisions of the Plan specifically authorize taking into account subsequent
changes) shall be made on the basis of the terms of the Salaried Plan without
taking into account changes after December 31, 2004.
5.2    PEP Guarantee: A Post-2004 Participant who is eligible under subsection
(a) below shall be entitled to a PEP Guarantee benefit determined under
subsection (b) below. In the case of Participants who are not eligible under
subsection (a), the PEP Guarantee shall not apply.
(a) Eligibility: A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For purposes of this section, “1988 pensionable earnings” means the
Participant’s


- 35 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





remuneration for the 1988 calendar year, within the meaning of the Salaried Plan
as in effect in 1988. “1988 pensionable earnings” does not include remuneration
from an entity attributable to any period when that entity was not an Employer.
(b) PEP Guarantee Formula: The amount of a Participant’s PEP Guarantee shall be
determined under the applicable formula in paragraph (1), subject to the special
rules in paragraph (2).
(1) Formulas: The amount of a Participant’s Pension under this paragraph shall
be determined in accordance with subparagraph (i) below. However, if the
Participant was actively employed by the PepsiCo Organization in a
classification eligible for the Salaried Plan prior to July 1, 1975, the amount
of his Pension under this paragraph shall be the greater of the amounts
determined under subparagraphs (i) and (ii), provided that subparagraph (ii)(B)
shall not apply in determining the amount of a Vested Pension.
(i) Formula A: The Pension amount under this subparagraph shall be:
(A) 3 percent of the Participant’s Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus
(B) 1 percent of the Participant’s Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less


- 36 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(C) 1-2/3 percent of the Participant’s Primary Social Security Amount multiplied
by years of Credited Service not in excess of 30 years.
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest Average Monthly Earnings
and Primary Social Security Amount at his Severance from Service Date, and then
shall be reduced by multiplying the resulting amount by a fraction, the
numerator of which is the Participant’s actual years of Credited Service on his
Severance from Service Date (or December 31, 2004, if earlier) and the
denominator of which is the years of Credited Service he would have earned had
he remained in the employ of an Employer until his Normal Retirement Age.
(ii)    Formula B: The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:
(A)    1-1/2 percent of Highest Average Monthly Earnings times the number of
years of Credited Service, less 50 percent of the Participant’s Primary Social
Security Amount, or


- 37 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(B)    3 percent of Highest Average Monthly Earnings times the number of years
of Credited Service up to 15 years, less 50 percent of the Participant’s Primary
Social Security Amount.
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant’s Credited
Service (determined in accordance with Section 3.3(d)(3) of the Salaried Plan,
as in effect on December 31, 2004), and his Highest Average Monthly Earnings and
Primary Social Security Amount at the date of disability (or as of such earlier
date as may apply under Section 5.1(b)).
(2) Calculation: The amount of the PEP Guarantee shall be determined pursuant to
paragraph (1) above, subject to the following special rules:
(i) Surviving Eligible Spouse’s Annuity: Subject to subparagraph (iii) below and
the last sentence of this subparagraph, if the Participant has an Eligible
Spouse, the Participant’s Eligible Spouse shall be entitled to receive a
survivor annuity equal to 50 percent of the Participant’s Annuity under this
section, with no corresponding reduction in such Annuity for the Participant.
Annuity payments to a surviving Eligible Spouse shall begin on the first day of
the month coincident with or following the Participant’s death and shall end
with the last monthly payment due prior to the Eligible Spouse’s death. If the
Eligible Spouse is more than 10 years younger than the Participant,


- 38 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





the survivor benefit payable under this subparagraph shall be adjusted as
provided below.
(A) For each full year more than 10 but less than 21 that the surviving Eligible
Spouse is younger than the Participant, the survivor benefit payable to such
spouse shall be reduced by 0.8 percent.
(B) For each full year more than 20 that the surviving Eligible Spouse is
younger than the Participant, the survivor benefit payable to such spouse shall
be reduced by an additional 0.4 percent.
(ii) Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.
(A) If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.
(B) If the Participant is entitled to a Vested Pension, the payment amount shall
be reduced to the Actuarial Equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse’s coverage shall apply.


- 39 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(C) This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the Pension otherwise payable under the foregoing
provisions of this section.
(D) This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse. In this instance, the Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable on the Participant’s
behalf is the Actuarial Equivalent of a Single Life Annuity for the
Participant’s life.
(E) This clause applies if the Participant will receive his Pension in an
Annuity form that includes inflation protection described in Section 6.2(b). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the elected Annuity without such protection.
(iii) Lump Sum Conversion: The amount of the Retirement Pension determined under
this section for a Participant whose Retirement Pension will be distributed in
the form of a lump sum shall be the Actuarial


- 40 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Equivalent of the Participant’s PEP Guarantee determined under this section,
taking into account the value of any survivor benefit under subparagraph (i)
above and any early retirement reductions under subparagraph (ii)(A) above.
5.3    Amount of Pre-Retirement Spouse’s Pre-409A Pension: The monthly amount of
the Pre-Retirement Spouse’s Pre-409A Pension payable to a surviving Eligible
Spouse of a Post-2004 Participant under Section 4.6 shall be determined under
subsection (a) below.
(a) Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s Pre-409A Pension
shall be equal to:
(1)     The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, reduced by
(2)     The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension.
(b) Definitions: The following definitions apply for purposes of this section.
(1) An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:
(i) The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the principles and limitations of Section 5.1(b) and under the
terms of the Salaried Plan in effect on December 31, 2004 (except as otherwise
applicable under Section 5.1(b)),


- 41 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





but without regard to: (A) the limitations imposed by sections 401(a)(17) and
415 of the Code (as such limitations are interpreted and applied under the
Salaried Plan), and (B) the actuarial adjustment under Section 5.7(d) of the
Salaried Plan (relating to benefits that are deferred beyond the Participant’s
Normal Retirement Date); or
(ii) The amount (if any) of the Eligible Spouse’s PEP Guarantee Pre-Retirement
Spouse’s Pension determined under the principles and limitations of Section
5.1(b) and under subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.
(2)    An “Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension”
means the Pre-Retirement Spouse’s Pension that would be payable to the Eligible
Spouse under the principles and limitations of Section 5.1(b) under the terms of
the Salaried Plan in effect on December 31, 2004 (except as otherwise applicable
under Section 5.1(b)).
(c) PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.


- 42 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(1) Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:
(i) Separated from service on the earliest of the date of death, his actual
Severance from Service Date;
(ii) Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse’s Pension are to commence; and
(iii) Died on the day immediately following such commencement.
If payment of a Pre-Retirement Spouse’s Pension under this paragraph commences
or is deemed to commence prior to the date which would have been the
Participant’s Normal Retirement Date, appropriate reductions for early
commencement shall be applied to the Qualified Joint and Survivor Annuity upon
which the Pre-Retirement Spouse’s Pension is based.
(2) Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre‑Retirement Spouse’s Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than an amount equal to 25 percent
of such Participant’s PEP Guarantee determined under Section 5.2 in accordance
with the principles and limitations of Section


- 43 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





5.1(b) (if a comparable 25 percent benefit is available on behalf of the
Participant under the Salaried Plan). A Pre-Retirement Spouse’s Pension under
this paragraph is not reduced for early commencement.
5.4    Certain Adjustments: Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section. For purposes
of this section, “specified plan” shall mean the Salaried Plan or a nonqualified
pension plan similar to this Plan. A nonqualified pension plan is similar to
this Plan if it is sponsored by a member of the PepsiCo Organization and if its
benefits are not based on participant pay deferrals.
(a) Adjustments for Rehired Participants: This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service. In the event of any such recalculation, the
Participant’s Pre-409A Pension shall also be recalculated hereunder. For this
purpose, the PEP Guarantee under Section 5.2 is adjusted for in-service
distributions and prior distributions in the same manner as benefits are
adjusted under the Salaried Plan, but by taking into account benefits under this
Plan and any specified plans.
(b) Adjustment for Increased Pension Under Other Plans: If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), the PEP benefit for the Participant shall be recalculated. If the
recalculation identifies an overpayment hereunder, the Plan Administrator shall
take such steps as it deems advisable to recover


- 44 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





the overpayment. It is specifically intended that there shall be no duplication
of payments under this Plan and any specified plans.
5.5    Excludable Employment: Effective for periods of employment on or after
June 30, 1997, an executive classified as level 22 or above (or the equivalent)
whose employment by an Employer is for a limited duration assignment shall not
become entitled to a benefit or to any increase in benefits in connection with
such employment. In addition, in the case of agreements entered into after
January 1, 2009, an executive who has signed a written agreement with the
Company pursuant to which the individual either (i) waives eligibility under the
Plan (even if the individual otherwise meets the definition of Employee under
the Plan), or (ii) agrees not to participate in the Plan, shall not thereafter
becomes entitled to a benefit or to any increase in benefits in connection with
such employment (whichever applies). Written agreements may be entered into
either before or after the executive becomes eligible for or begins
participation in the Plan, and such written agreement may take any form that is
deemed effective by the Company. All written agreements under this section 5.5
shall be irrevocable by the individual once executed.


- 45 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE VI.

Distribution Options
The terms of this Article govern (i) the distribution of benefits to a
Participant who becomes entitled to a Pre-409A Pension, and (ii) the
continuation of benefits (if any) to such Participant’s beneficiary following
the Participant’s death. Other than as set forth in section 4.9 (cashout
distributions), a Pre-Retirement Spouse’s Pension derived from the Pre-409A
Program shall be payable as an Annuity for the life of the Eligible Spouse
(except as provided in Article VI of Part B of the Salaried Plan). The
distribution of a 409A Pension is governed by the terms of the 409A Program.
6.1    Form and Timing of Distributions: This section shall govern the form and
timing of distributions of Pre-409A Pensions that begin on or after March 1,
1992. Plan distributions that begin before that date shall be governed by the
prior terms of the Plan. The provisions of this Section 6.1 are in all cases
subject to the cashout rules set forth in Section 4.9.
(a) No Advance Election: This subsection shall apply to a Participant: (i) who
does not have an Advance Election in effect as of the close of business on the
day before his Retirement Date, or (ii) who terminates employment prior to
Retirement. Subject to the next sentence, a Participant described in this
subsection shall be paid his Pre-409A Pension in the same form and at the same
time as he is paid his Pension under the Salaried Plan. If a Participant’s
Salaried Plan Annuity Starting Date occurs while he is still an employee of the
PepsiCo Organization (because of the time of payment provisions in Code section
401(a)(9)), payment under the Plan shall not begin until the


- 46 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





first of the month next following the Participant’s Severance from Service Date.
In this instance, the form of payment under this Plan shall remain that
applicable under the Salaried Plan. If the Participant will be paid his pension
under the Salaried Plan in a form of payment that is not available to the
Participant under this Pre-409A Program (e.g., because the Participant attains
Retirement status under the Salaried Plan but does not attain Retirement status
under this Pre-409A Program, based on applying the terms of the Salaried Plan in
effect on December 31, 2004), the principles of subsection (b)(2) below will
govern the determination of the Participant’s form of payment.
(b) Advance Election in Effect: This subsection shall apply to a Participant who
has an Advance Election in effect as of the close of business on the day before
his Retirement Date. To be in effect, an Advance Election must meet the advance
receipt and other requirements of Section 6.3(b).
(1) Lump Sum Election: If a Participant covered by this subsection has an
Advance Election to receive a Single Lump Sum in effect as of the close of
business on the day before his Retirement Date, the Participant’s Pre-409A
Retirement Pension under the Plan shall be paid as a Single Lump Sum as of the
first of the month coincident with or next following his Retirement Date.
(2) Annuity Election: If a Participant covered by this subsection has an Advance
Election to receive an Annuity in effect as of the close of business on the day
before his Retirement Date, the Participant’s Pre-409A Retirement Pension under
the Plan shall be paid in an Annuity beginning on the first of the month
coincident with or next following his Retirement Date. The following


- 47 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





provisions of this paragraph govern the form of Annuity payable in the case of a
Participant described in this paragraph.
(i) Salaried Plan Election: A Participant who has a qualifying Salaried Plan
election shall receive his distribution in the same form of Annuity the
Participant selected in such qualifying Salaried Plan election. For this
purpose, a “qualifying Salaried Plan election” is a written election of a form
of payment by the Participant that: (A) is currently in effect under the
Salaried Plan as of the close of business on the day before the Participant’s
Retirement Date, and (B) specifies an Annuity as the form of payment for all or
part of the Participant’s Retirement Pension under the Salaried Plan. For
purposes of the preceding sentence, a Participant who elects a combination lump
sum and Annuity under the Salaried Plan is considered to have specified an
Annuity for part of his Salaried Plan Pension.
(ii) PEP Election: A Participant who is not covered by subparagraph (i) and who
has a PEP Election in effect as of the close of business on the day before his
Retirement Date shall receive his distribution in the form of Annuity the
Participant selects in such PEP Election.
(iii) No PEP Election: A Participant who is not covered by subparagraph (i) or
(ii) above shall receive his distribution in the form of a Qualified Joint and
Survivor Annuity if he is married, or in the form of a Single Life Annuity if he
is not married. For purposes of this


- 48 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





subparagraph (iii), a Participant shall be considered married if he is married
on the day before his Retirement Date.
6.2    Available Forms of Payment: The forms of payment set forth in subsections
(a) and (b) may be provided to any Participant who is entitled to a Pre-409A
Retirement Pension. The forms of payment for other Participants are set forth in
subsection (c) below. The provisions of this section are effective for Annuity
Starting Dates after 1989 and earlier distributions shall be governed by prior
terms of the Plan.
(a) Basic Forms of Payment: A Participant’s Pre-409A Retirement Pension shall be
distributed in one of the forms of payment listed in this subsection. The
particular form of payment applicable to a Participant shall be determined in
accordance with Section 6.1. Payments shall commence on the date specified in
Section 6.1 and shall end on the date specified in this subsection.
(1) Single Life Annuity Option: A Participant may receive his Pre-409A Pension
in the form of a Single Life Annuity, which provides monthly payments ending
with the last payment due prior to his death.
(2) Survivor Options: A Participant may receive his Pre-409A Pension in
accordance with one of the following survivor options:
(i) 100 Percent Survivor Option: The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death. Payments in the same reduced amount shall continue after the
Participant’s death to his beneficiary for life, beginning on the first day of
the month coincident with or following


- 49 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





the Participant’s death and ending with the last monthly payment due prior to
the beneficiary’s death.
(ii) 75 Percent Survivor Option: The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death. Payments in the amount of 75 percent of such reduced
Pre-409A Pension shall be continued after the Participant’s death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant’s death and ending with the last monthly payment due
prior to the beneficiary’s death.
(iii) 50 Percent Survivor Option: The Participant shall receive a reduced
Pre-409A Pension payable for life, ending with the last monthly payment due
prior to his death. Payments in the amount of 50 percent of such reduced
Pre-409A Pension shall be continued after the Participant’s death to his
beneficiary for life, beginning on the first day of the month coincident with or
following the Participant’s death and ending with the last monthly payment due
prior to the beneficiary’s death. A 50 percent survivor option under this
paragraph shall be a Qualified Joint and Survivor Annuity if the Participant’s
beneficiary is his Eligible Spouse.
(iv) Ten Years Certain and Life Option: The Participant shall receive a reduced
Pre-409A Pension which shall be payable monthly for his lifetime but for not
less than 120 months. If the retired Participant


- 50 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





dies before 120 payments have been made, the monthly Pension amount shall be
paid for the remainder of the 120 month period to the Participant’s primary
beneficiary (or if the primary beneficiary has predeceased the Participant, the
Participant’s contingent beneficiary).
(3) Single Lump Sum Payment Option: A Participant may receive payment of his
Pre-409A Pension in the form of a Single Lump Sum payment.
(4) Combination Lump Sum/Monthly Benefit Option: A Participant who does not have
an Advance Election in effect may receive a portion of his Pre-409A Pension in
the form of a lump sum payment, and the remaining portion in the form of one of
the monthly benefits described in paragraphs (1) and (2) above. The Pre-409A
Pension is divided between the two forms of payment based on the whole number
percentages designated by the Participant on a form provided for this purpose by
the Plan Administrator. For the election to be effective, the sum of the two
percentages designated by the Participant must equal 100 percent.
(i) The amount of the Pre-409A Pension paid in the form of a lump sum is
determined by multiplying: (A) the amount that would be payable to the
Participant as a Single Lump Sum payment if the Participant’s entire benefit
were payable in that form, by (B) the percentage that the Participant has
designated for receipt in the form of a lump sum.
(ii) The amount of the Pre-409A Pension paid in the form of a monthly benefit is
determined by multiplying: (A) the amount of the


- 51 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





monthly benefit elected by the Participant, determined in accordance with
paragraph (1) or (2) above (whichever applies), by (B) the percentage that the
Participant has designated for receipt in the form of a monthly benefit.
(b) Inflation Protection: The following levels of inflation protection may be
provided to any Participant who is entitled to a Pre-409A Retirement Pension
(except to the extent such Pre-409A Pension is paid as a lump sum).
(1) 5 Percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent. The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.
(2) 7 Percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent. The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.
Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant’s
Annuity Starting Date. The amount of inflation in the prior year shall be
determined based on inflation in the 12-month period ending on September 30 of
such year, with inflation measured in the same manner as applies on the
Effective Date for adjusting Social Security benefits for changes in the cost of
living. Inflation protection that is in effect shall carry over to any survivor
benefit payable on behalf of a Participant, and shall increase the otherwise


- 52 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





applicable survivor benefit as provided above. Any election by a Participant to
receive inflation protection shall be irrevocable by such Participant or his
surviving beneficiary.
(c) Available Options for Vested Benefits: The forms of payment available for a
Participant with a Pre-409A Vested Pension are a Qualified Joint and Survivor
Annuity or a 75 Percent Survivor Annuity for married Participants, and a Single
Life Annuity for both married and unmarried Participants. The applicable form of
payment shall be determined in accordance with Section 6.1(a).
6.3    Procedures for Elections: This section sets forth the procedures for
making Advance Elections and PEP Elections.
(a) In General: To qualify as an Advance Election or PEP Election for purposes
of Section 6.1, an election must be made in writing, on the form designated by
the Plan Administrator, and must be signed by the Participant. These
requirements also apply to any revocations of such elections. Spousal consent is
not required for any election (or revocation of election) under the Plan.
(b) Advance Election: To qualify as an Advance Election, an election must be
made on or after July 15, 1993 and meet the following requirements.
(1) Election: The Participant shall designate on the Advance Election form
whether the Participant elects to take his Pre-409A Pension in the form of an
Annuity or a Single Lump Sum.
(2) Receipt by Plan Administrator: The Advance Election must be received by the
Plan Administrator before the start of the calendar year containing the
Participant’s Retirement Date, and at least 6 months before that


- 53 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Retirement Date. An election that meets the foregoing requirements shall remain
effective until it is changed or revoked.
(3) Change or Revocation of Election: A Plan Participant may change an Advance
Election by filing a new Election that meets the foregoing requirements. A Plan
Participant may revoke an Advance Election only by filing a revocation that is
received by the Plan Administrator before the start of the calendar year
containing the Plan Participant’s Retirement Date, and at least 6 months before
that Retirement Date.
Any Advance Election by a Participant shall be void if the Participant is not
entitled to a Pre-409A Retirement Pension.
(c) PEP Election: A PEP Election may only be made by a Participant who has an
Advance Election to receive an Annuity in effect at the time his PEP Election is
received by the Plan Administrator. In determining whether an Advance Election
is in effect for this purpose, the advance receipt requirement of subsection
(b)(2) shall be considered met if it will be met by the Participant’s proposed
Retirement Date.
(1) Election: The Participant shall designate on the PEP Election form the
Annuity form of benefit the Participant selects from those described in
Section 6.2, including the Participant’s choice of inflation protection, subject
to the provisions of this Article VI. The forms of payment described in
Section 6.2(a)(3) and (4) are not available pursuant to a PEP Election.
(2) Receipt by the Plan Administrator: The PEP Election must be received by the
Plan Administrator no earlier than 180 days (90 days prior to January 1, 2007)
before the Participant’s Retirement Date, and no later than the


- 54 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





close of business on the day before the Participant’s Retirement Date. The
Participant shall furnish proof of the age of his beneficiary (including his
Eligible Spouse if applicable), to the Plan Administrator by the day before the
Participant’s Retirement Date, for any form of payment which is subject to
reduction in accordance with subsection 6.2(c) above.
A Participant may change his PEP Election by filing a new Election with the Plan
Administrator that meets the foregoing requirements. The Participant’s PEP
Election shall become effective at the close of business on the day before the
Participant’s Retirement Date. Any PEP Election by a Participant shall be void
if the Participant does not have an Advance Election in effect at such time.
(d) Elections Rules for Annuity Starting Dates: When amounts become payable to a
Participant in accordance with Article IV, they shall be payable as of the
Participant’s Annuity Starting Date and the election procedures (in this section
and Sections 6.1 and 6.5) shall apply to all of the Participant’s unpaid
accruals under this Pre-409A Program as of such Annuity Starting Date, with the
following exception. In the case of a Participant who is rehired after his
initial Annuity Starting Date and who (i) is currently receiving an Annuity that
remained in pay status upon rehire, or (ii) was previously paid a lump sum
distribution (other than a cashout distribution described in Section 4.9(a)),
the Participant’s subsequent Annuity Starting Date (as a result of his
termination of reemployment), and the election procedures at such subsequent
Annuity Starting Date, shall apply only to the portion of his benefit that
accrues after his rehire. Any prior accruals that remain to be paid as of the
Participant’s subsequent Annuity


- 55 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Starting Date shall continue to be payable in accordance with the elections made
at his initial Annuity Starting Date under this Pre-409A Program.
For purposes of this section, an election shall be treated as received on a
particular day if it is: (A) postmarked that day, or (B) actually received by
the Plan Administrator on that day. Delivery under clause (B) must be made by
the close of business, which time is to be determined by the Plan Administrator.
6.4    Special Rules for Survivor Options:
(a) Effect of Certain Deaths: If a Participant makes a PEP Election for a form
of payment described in Section 6.2(a)(2) and the Participant or his beneficiary
(beneficiaries in the case of Section 6.2(a)(2)(iv)) dies before the PEP
Election becomes effective, the election shall be disregarded. If the
Participant dies after such PEP Election becomes effective but before his
Pre-409A Retirement Pension actually commences, the election shall be given
effect and the amount payable to his surviving Eligible Spouse or other
beneficiary shall commence on the first day of the month following his death
(any back payments due the Participant shall be payable to his estate). In the
case of a Participant who has elected the form of payment described in
Section 6.2(a)(2)(iv), if such Participant dies: (i) after the PEP Election has
become effective, (ii) without a surviving primary or contingent beneficiary,
and (iii) before receiving 120 payments under the form of payment, then the
remaining payments due under such form of payment shall be paid to the
Participant’s estate. If payments have commenced under such form of payment to a
Participant’s primary or contingent beneficiary and such beneficiary dies before
payments are completed, then the remaining payments due under such form of
payment shall be paid to such beneficiary’s estate.


- 56 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(b) Nonspouse Beneficiaries: If a Participant’s beneficiary is not his Eligible
Spouse, he may not elect:
(i) The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
nonspouse beneficiary is more than 10 years younger than he is, or
(ii) The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
nonspouse beneficiary is more than 19 years younger than he is.
6.5    Designation of Beneficiary: A Participant who has elected to receive all
or part of his pension in a form of payment that includes a survivor option
shall designate a beneficiary who will be entitled to any amounts payable on his
death. Such designation shall be made on a PEP Election Form or an approved
election form filed under the Salaried Plan, whichever is applicable. In the
case of the survivor option described in Section 6.2(a)(2)(iv), the Participant
shall be entitled to name both a primary beneficiary and a contingent
beneficiary. A Participant (whether active or former) shall have the right to
change or revoke his beneficiary designation at any time prior to when his
election is finally effective. The designation of any beneficiary, and any
change or revocation thereof, shall be made in accordance with rules adopted by
the Plan Administrator. A beneficiary designation shall not be effective unless
and until filed with the Plan Administrator. If no beneficiary is properly
designated, then a Participant’s election of a survivor’s option described in
Section 6.2(a)(2) shall not be given effect. A Participant entitled to a
Pre-409A Vested Pension does not have the right or ability to name a
beneficiary; if the Participant is permitted under Section 6.2 to elect an
optional form of payment, then his beneficiary shall be his Eligible Spouse on
his Annuity Starting Date.


- 57 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





6.6    Payment of FICA and Related Income Taxes: As provided in section 6.7 of
the Plan Document for the Section 409A Program, a portion of a Participant’s
409A Pension, if any, shall be paid as a single lump sum and remitted directly
to the Internal Revenue Service (“IRS”) or other applicable tax authority in
satisfaction of the Participant’s FICA Amount and the related withholding of
income tax at source on wages (imposed under Code Section 3401 or the
corresponding withholding provisions of the applicable state, local or foreign
tax laws as a result of the payment of the FICA Amount) and the additional
withholding of income tax at source on wages that is attributable to the
pyramiding of wages and taxes (all such amounts due are referred to collectively
as “Employment Taxes”). To the extent that a Participant’s 409A Pension, if any,
is insufficient to pay the Employment Taxes when due (including if the
Participant’s 409A Pension has not commenced at the time the Employment Taxes
are due), a portion of the Participant’s Pre-409A Pension, if any, shall be paid
as a single lump sum and remitted directly to the applicable tax authority in
satisfaction of any amounts necessary to satisfy fully the Employment Taxes.


- 58 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE VII.

Administration
7.1    Authority to Administer Plan: The Plan shall be administered by the Plan
Administrator, which shall have the authority to interpret the Plan and issue
such regulations as it deems appropriate. The Plan Administrator shall maintain
Plan records and make benefit calculations, and may rely upon information
furnished it by the Participant in writing, including the Participant’s current
mailing address, age and marital status. The Plan Administrator’s
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. Neither the Company nor the Plan
Administrator shall be a fiduciary of the Plan, and any restrictions that might
apply to a party in interest under section 406 of ERISA shall not apply under
the Plan, including with respect to the Company or the Plan Administrator.
7.2    Facility of Payment: Whenever, in the Plan Administrator’s opinion, a
person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his financial affairs, the Plan Administrator may make payments
to such person or to the legal representative of such person for his benefit, or
the Plan Administrator may apply the payment for the benefit of such person in
such manner as it considers advisable. Any payment of a benefit or installment
thereof in accordance with the provisions of this section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.


- 59 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





7.3    Claims Procedure: The Plan Administrator shall have the exclusive
discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits and to determine the amount of such
benefits, and its decisions on such matters are final and conclusive. As a
result, benefits under this Plan will be paid only if the Plan Administrator
decides in its discretion that the person claiming such benefits is entitled to
them. This discretionary authority is intended to be absolute, and in any case
where the extent of this discretion is in question, the Plan Administrator is to
be accorded the maximum discretion possible. Any exercise of this discretionary
authority shall be reviewed by a court, arbitrator or other tribunal under the
arbitrary and capricious standard (i.e., the abuse of discretion standard). If,
pursuant to this discretionary authority, an assertion of any right to a benefit
by or on behalf of a Participant or beneficiary (a “claimant”) is wholly or
partially denied, the Plan Administrator, or a party designated by the Plan
Administrator, will provide such claimant the claims review process described in
this Section. The Plan Administrator has the discretionary right to modify the
claims process described in this Section in any manner so long as the claims
review process, as modified, includes the steps described below. Within a 90-day
response period following the receipt of the claim by the Plan Administrator,
the Plan Administrator will notice the claimant of:
(a) The specific reason or reasons for the denial;
(b) Specific reference to pertinent Plan provisions on which the denial is
based;
(c) A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and


- 60 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(d) A description of the Plan’s claim review procedure (including the time
limits applicable to such process and a statement of the claimant’s right to
bring a civil action under ERISA following a further denial on review).
If the Plan Administrator determines that special circumstances required an
extension of time for processing the claim it may extend the response period
from 90 to 180 days. If this occurs, the Plan Administrator will notify the
claimant before the end of the initial 90-day period, indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decision. Further review of a claim is
available upon written request by the claimant to the Plan Administrator within
60 days after the claimant receives written notice of the denial of the claim.
Upon review, the Plan Administrator shall provide the claimant a full and fair
review of the claim, including the opportunity to submit to the Plan
Administrator comments, documents, records and other information relevant to the
claim and the Plan Administrator’s review shall take into account such comments,
documents, records and information regardless of whether it was submitted or
considered at the initial determination. The decision on review will be made
within 60 days after receipt of the request for review, unless circumstances
warrant an extension of time not to exceed an additional 60 days. If this
occurs, notice of the extension will be furnished to the claimant before the end
of the initial 60-day period, indicating the special circumstances requiring the
extension and the date by which the Plan Administrator expects to make the final
decisions. The final decision shall be in writing and drafted in a manner
calculated to be understood by the claimant and include specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based.


- 61 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Any claim under the Plan that is reviewed by a court, arbitrator, or any other
tribunal shall be reviewed solely on the basis of the record before the Plan
Administrator at the time it made its determination. In addition, any such
review shall be conditioned on the claimant’s having fully exhausted all rights
under this Section as is more fully explained in Section 7.5. Any notice or
other notification that is required to be sent to a claimant under this Section
may be sent pursuant to any method approved under Department of Labor Regulation
Section 2520.104b-1 or other applicable guidance.
7.4    Effect of Specific References: Specific references in the Plan to the
Plan Administrator’s discretion shall create no inference that the Plan
Administrator’s discretion in any other respect, or in connection with any other
provision, is less complete or broad.
7.5    Claimant Must Exhaust the Plan’s Claims Procedures Before Filing in
Court: Before filing any Claim (including a suit or other action) in court or in
another tribunal, a Claimant must first fully exhaust all of the Claimant’s
rights under the claims procedures of Section 7.3.
(a)    Upon review by any court or other tribunal, the exhaustion requirement of
this Section 7.5 is intended to be interpreted to require exhaustion in as many
circumstances as possible (and any steps necessary to clarify or effect this
intent may be taken).
(b)    In any action or consideration of a Claim in court or in another tribunal
following exhaustion of the Plan’s claims procedure as described in this
Section 7.5, the subsequent action or consideration shall be limited, to the
maximum extent permissible, to the record that was before the Plan Administrator
in the claims procedure.


- 62 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(c)    The exhaustion requirement of this Section 7.5 shall apply: (i)
regardless of whether other Disputes that are not Claims (including those that a
court might consider at the same time) are of greater significance or relevance,
(ii) to any rights the Plan Administrator may choose to provide in connection
with novel Disputes or in particular situations, (iii) regardless of whether the
rights are actual or potential and (iv) even if the Plan Administrator has not
previously defined or established specific claims procedures that directly apply
to the submission and consideration of such Claim (in which case the Plan
Administrator (upon notice of the Claim) shall either promptly establish such
claims procedures or shall apply (or act by analogy to) the claims procedures of
Section 7.5 that apply to claims for benefits).
(d)    The Plan Administrator may make special arrangements to consider a Claim
on a class basis or to address unusual conflicts concerns, and such minimum
arrangements in these respects shall be made as are necessary to maximize the
extent to which exhaustion is required.
(e)    For purposes of this Section 7.5, the following definitions apply.
(i)    A “Dispute” is any claim, dispute, issue, action or other matter.
(ii)    A “Claim” is any Dispute that implicates in whole or in part any one or
more of the following –
(A)    The interpretation of the Plan;
(B)    The interpretation of any term or condition of the Plan;


- 63 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(C)     The interpretation of the Plan (or any of its terms or conditions) in
light of applicable law;
(D)    Whether the Plan or any term or condition under the Plan has been validly
adopted or put into effect;
(E)    The administration of the Plan;
(F)    Whether the Plan, in whole or in part, has violated any terms, conditions
or requirements of ERISA or other applicable law or regulation, regardless of
whether such terms, conditions or requirements are, in whole or in part,
incorporated into the terms, conditions or requirements of the Plan;
(G)    A request for Plan benefits or an attempt to recover Plan benefits;
(H)    An assertion that any entity or individual has breached any fiduciary
duty; or
(I)    Any Claim that: (i) is deemed similar to any of the foregoing by the Plan
Administrator, or (ii) relates to the Plan in any way.
(iii)    A “Claimant” is any Employee, former Employee, Participant, former
Participant, Beneficiary (or the spouse, former spouse, estate, heir or
representative of any of the foregoing individuals), or any other individual,
person, entity with a relationship to any of the foregoing individuals or the
Plan, as well as any group of one or more of the foregoing, who has a Claim.
7.6    Limitations on Actions: Effective for claims and actions filed on or
after January 1, 2011, any claim filed under Article VII and any action filed in
state or federal court by


- 64 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





or on behalf of a former or current Employee, Participant, beneficiary or any
other individual, person or entity (collectively, a “Petitioner”) for the
alleged wrongful denial of Plan benefits or for the alleged interference with or
violation of ERISA-protected rights must be brought within two years of the date
the Petitioner’s cause of action first accrues. For purposes of this subsection,
a cause of action with respect to a Petitioner’s benefits under the Plan shall
be deemed to accrue not later than the earliest of (i) when the Petitioner has
received the calculation of the benefits that are the subject of the claim or
legal action, (ii) the date identified to the Petitioner by the Plan
Administrator on which payments shall commence, or (iii) when the Petitioner has
actual or constructive knowledge of the facts that are the basis of his claim.
For purposes of this subsection, a cause of action with respect to the alleged
interference with ERISA-protected rights shall be deemed to accrue when the
claimant has actual or constructive knowledge of the acts that are alleged to
interfere with ERISA-protected rights. Failure to bring any such claim or cause
of action within this two-year time frame shall preclude a Petitioner, or any
representative of the Petitioner, from filing the claim or cause of action.
Correspondence or other communications following the mandatory appeals process
described in Section 7.3 shall have no effect on this two-year time frame.
7.7    Restriction on Venue: Any claim or action filed in court or any other
tribunal in connection with the Plan by or on behalf of a Petitioner (as defined
in Section 7.6 above) shall only be brought or filed in the United States
District Court for the Southern District of New York, effective for claims or
actions filed on or after January 1, 2011.


- 65 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE VIII.

Miscellaneous
8.1    No guarantee of Employment: Nothing contained in this Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation of the right of an Employer to discharge any of its Employees,
with or without cause.
8.2    Nonalienation of Benefits: Benefits payable under the Plan or the right
to receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on the Company. The Company shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.
8.3    Unfunded Plan: The Company’s obligations under the Plan shall not be
funded, but shall constitute liabilities by the Company payable when due out of
the Company’s general funds. To the extent the Participant or any other person
acquires a right to receive benefits under this Plan, such right shall be no
greater than the rights of any unsecured general creditor of the Company.


- 66 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





8.4    Action by the Company: Any action by the Company under this Plan,
including any amendment authorized to be made under Section 9.2, may be made by
the Board of Directors of the Company. In addition, any person or persons
authorized (directly or indirectly) by the Board may take such action on behalf
of the Company.
8.5    Indemnification: Unless the Board of Directors of the Company shall
determine otherwise, the Company shall indemnify, to the full extent permitted
by law, any employee acting in good faith within the scope of his employment in
carrying out the administration of the Plan.
8.6    Code Section 409A: At all times, this Plan shall be operated to preserve
the status of benefits under this Pre-409A Program as being exempt from Section
409A, i.e., to preserve the grandfathered status of this Pre-409A Program. In
all cases, the provision of the prior sentence shall apply notwithstanding any
contrary provision of the Plan. Accordingly, in determining rights and benefits
under this Pre-409A Program, changes in the Salaried Plan that are effective
after December 31, 2004 shall be disregarded to the extent necessary to avoid a
modification of this Pre-409A Program that would constitute a material
modification for purposes of Section 409A.
8.7    Authorized Transfers: If a Participant transfers to an entity that is not
part of the PepsiCo Organization, the liability for any benefits accrued while
the Participant was employed by the PepsiCo Organization shall remain with the
Company.


- 67 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE IX.

Amendment and Termination
This Article governs the Company’s right to amend and or terminate the Plan. The
Company’s amendment and termination powers under this Article shall be subject,
in all cases, to the restrictions on amendment and termination in Section 409A
and shall be exercised in accordance with such restrictions to ensure continued
exemption from Section 409A in accordance with Section 8.6.
9.1    Continuation of the Plan: While the Company and the Employers intend to
continue the Plan indefinitely, they assume no contractual obligation as to its
continuance. In accordance with Section 8.4, the Company hereby reserves the
right, in its sole discretion, to amend, terminate, or partially terminate the
Plan at any time provided, however, that no such amendment or termination shall
adversely affect the amount of benefit to which a Participant or his beneficiary
is entitled under Article IV on the date of such amendment or termination,
unless the Participant becomes entitled to an amount equal to such benefit under
another plan or practice adopted by the Company (except as necessary to preserve
the exemption from Section 409A of this Pre-409A Program). Specific forms of
payment are not protected under the preceding sentence.
9.2    Amendments: The Company may, in its sole discretion, make any amendment
or amendments to this Plan from time to time, with or without retroactive
effect, including any amendment or amendments to eliminate available
distribution options under Article VI hereof at any time before the earlier of
the Participant’s Annuity Starting Date under


- 68 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





this Plan or under the Salaried Plan; provided, however, that no amendment of
the Plan shall be effective to the extent that the amendment would be considered
a “material modification” (as that term is defined in Section 409A) of the
Pre-409A Program and would, as a result, cause the Pre-409A Program to be
subject to Section 409A. An Employer (other than the Company) shall not have the
right to amend the Plan.
9.3    Termination: The Company may terminate the Plan, either as to its
participation or as to the participation of one or more Employers. If the Plan
is terminated with respect to fewer than all of the Employers, the Plan shall
continue in effect for the benefit of the Employees of the remaining Employers.


- 69 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE X.

ERISA Plan Structure
This Plan document in conjunction with the plan document(s) for the 409A Program
encompasses three separate plans within the meaning of ERISA, as are set forth
in subsections (a), (b) and (c). This division into separate plans shall be
effective as of July 1, 1996; previously the plans set forth in subsections (b)
and (c) were a single plan within the meaning of ERISA.
(a) Excess Benefit Plan: An excess benefit plan within the meaning of section
3(36) of ERISA, maintained solely for the purpose of providing benefits for
Salaried Plan participants in excess of the limitations on benefits imposed by
section 415 of the Code.
(b) Excess Compensation Top Hat Plan: A plan maintained by the Company primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees within the meaning of sections 201(2)
and 401(a)(1) of ERISA. The plan provides benefits for Salaried Plan
participants in excess of the limitations imposed by section 401(a)(17) of the
Code on benefits under the Salaried Plan (after taking into account any benefits
under the excess benefit plan). For ERISA reporting purposes, this portion of
PEP may be referred to as the PepsiCo Pension Equalization Plan I.
(c) Preservation Top Hat Plan: A plan maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of


- 70 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





management or highly compensated employees within the meaning of sections 201(2)
and 401(a)(1) of ERISA. The plan provides grandfather benefits to those Salaried
Plan participants described in section 5.2(a) hereof, by preserving for them the
pre-1989 level of benefit accrual that was in effect before the Salaried Plan’s
amendment effective January 1, 1989 (after taking into account any benefits
under the Excess Benefit Plan and Excess Compensation Top Hat Plan). For ERISA
reporting purposes, this portion of PEP may be referred to as the PepsiCo
Pension Equalization Plan II.
Benefits under this Plan shall be allocated first to the Excess Benefit Plan, to
the extent of benefits paid for the purpose indicated in (a) above; then any
remaining benefits shall be allocated to the Excess Compensation Top Hat Plan,
to the extent of benefits paid for the purpose indicated in (b) above; then any
remaining benefits shall be allocated to the Preservation Top Hat Plan. These
three plans are severable for any and all purposes as directed by the Company.


- 71 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE XI.

Applicable Law
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the provisions of ERISA. In the event
ERISA is not applicable or does not preempt state law, the laws of the state of
New York shall govern.
If any provision of this Plan is, or is hereafter declared to be, void,
voidable, invalid or otherwise unlawful, the remainder of the Plan shall not be
affected thereby.




- 72 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







APPENDIX

Foreword
This Appendix sets forth additional provisions applicable to individuals
specified in the Articles of this Appendix. In any case where there is a
conflict between the Appendix and the main text of the Plan, the Appendix shall
govern.


- 73 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE A

Accruals for 1993 and 1994
This Article A of the Appendix shall be effective on the date the Plan is
adopted.
A.1 Accruals for 1993 and 1994: This section shall apply to any individual:
(i) who is a Salaried Plan Participant and employed by the PepsiCo Organization
on
December 31, 1993, (ii) whose Salaried Plan Pension is vested during 1993 (or
would become vested in 1994 if his Service included the assumed period of
continued service specified in (a)(1) below), and (iii) whose minimum 1993
Pension in subsection (a) below is not derived solely from that portion of the
Plan described in (c) of Article X. In determining the amount of the 1993 and
1994 Pension amounts for any such individual, the provisions set forth in
subsections (a) and (b) below shall apply.
(a) Minimum 1993 Pension: Any individual who is covered by this section shall
accrue a minimum 1993 Pension as of December 31, 1993. In determining the amount
of such individual’s minimum 1993 Pension, the following shall apply.
(1) An individual’s Service and Credited Service as of the end of 1993 shall be
assumed to equal the respective Service and Credited Service he would have if
his Service continued through December 31, 1994. Notwithstanding the preceding
sentence, the assumed period of continued Service shall be less to the extent
the Corporation’s human resource records on December 31, 1993 reflect a
scheduled termination date in 1994 for such


- 74 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





individual. In this case, the individual’s assumed period of continued service
shall be the portion of 1994 that ends with such scheduled termination date.
(2) An individual’s Highest Average Monthly Earnings as of the end of 1993 shall
be adjusted by the actuary’s salary scale assumption which is used under the
Salaried Plan, so that they equal the amount such scale projects for the
individual as of the end of 1994. Notwithstanding the preceding sentence, the
following special rules shall apply.
(i) A higher salary scale assumption shall be used for anyone whose projected
1994 earnings as reflected on the “Special PEP Salary Scale” of the PepsiCo
Benefits Department on December 31, 1993 are higher than would be assumed under
the first sentence of this paragraph. In this case, the individual’s 1993
earnings shall be adjusted using such higher salary scale.
(ii) In the case of an individual whose assumed period of service under
paragraph (1) above is less than all of 1994, the salary adjustment under the
preceding provisions of this paragraph shall be reduced to the amount that would
apply if the individual had no earnings after his scheduled termination date.
(3) An individual’s attained age as of the end of 1993 shall be assumed to be
the age he would have at the end of the assumed period of continued service
applicable under paragraph (1) above.
Any individual who is covered by this section, and who is not otherwise vested
as of December 31, 1993, shall be vested as of such date in both his Pension
(determined


- 75 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





without regard to this subsection) and his minimum 1993 Pension. For purposes of
this subsection, Code section 401(a)(17) shall be applied in 1993 by giving
effect to the amendments to such Code section made by the Omnibus Budget
Reconciliation Amendments of 1993.
(b) Determination of 1994 Accrual: If a participant in the Salaried Plan accrues
a minimum 1993 Pension under subsection (a) above, the amount of any PEP Pension
for 1994 that accrues shall be only the amount by which the PEP Pension that
would otherwise accrue for 1994 exceeds his minimum 1993 Pension under
subsection (a).


- 76 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE B

Plan Document Applicable to Pre-2005 Participants
B.1 Scope: This Article supplements the main portion of the Pre-409A PepsiCo PEP
Document with respect to the rights and benefits of Pre-2005 Participants.
B.2 Definitions: Words or phrases appearing in this Article with initial
capitals shall have the meaning set forth in the main body of the Plan.
B.3 Applicability of Plan Document: Except as set forth in subsection B.4 below,
the provisions of the Plan shall apply in all respects to Pre-2005 Participants.
B.4 Determination of Pre-2005 Participant Benefit: If a Pension becomes payable
to or on behalf of a Pre-2005 Participant, the following Sections 5.1, 5.2 and
5.3 contained in this Section B.4 shall replace Sections 5.1, 5.2 and 5.3 of the
main Pre-409A PepsiCo PEP Document, and the amount of the Pre-2005 Participant’s
Pension shall be determined under Section 5.1, 5.2 or 5.3 below (whichever is
applicable), subject to any adjustments required under Sections 4.6(b), 5.4 and
5.5 of the main Pre-409A PepsiCo PEP Document :
“5.1 PEP Pension:
(a) Same Form as Salaried Plan: If a Pre-2005 Participant’s Pension will be paid
in the same form and will commence as of the same time as his pension under the
Salaried Plan, then his Pension hereunder shall be the difference between:
(1) His Total Pension expressed in such form and payable as of such time, minus


- 77 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(2) His Salaried Plan Pension expressed in such form and payable as of such
time.
(b) Different Form than Salaried Plan: If a Pre-2005 Participant’s Pension will
be paid in a different form (whether in whole or in part) or will commence as of
a different time than his pension under the Salaried Plan, his Pension shall be
the product of:
(1) The amount of the Pre-2005 Participant’s Total Pension expressed in the form
and payable as of such time as applies to his Pension under this Plan,
multiplied by
(2) A fraction, the numerator of which is the value of his Total Pension reduced
by the value of his Salaried Plan Pension, and the denominator of which is the
value of his Total Pension (with value determined on a reasonable and consistent
basis, in the discretion of the Plan Administrator, with respect to similarly
situated employees).
(c) Definitions: The following definitions apply for purposes of this section.
(1) A Pre-2005 Participant’s “Total Pension” means the greater of:
(i) The amount of the Pre-2005 Participant’s pension determined under the terms
of the Salaried Plan, but without regard to: (A) the limitations imposed by
sections 401(a)(17) and 415 of the Code (as such limitations are interpreted and
applied under the Salaried Plan), and (B) the actuarial adjustment under
Section 5.7(d) of the Salaried Plan; or


- 78 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(ii) The amount (if any) of the Pre-2005 Participant’s PEP Guarantee determined
under Section 5.2.
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific form and time of payment that
is applicable. If the applicable form of payment is a lump sum, the Actuarial
Equivalent factors in section (2) of the definition of Actuarial Equivalent
shall apply for purposes of subparagraph (i) in lieu of those in the Salaried
Plan.
(2) A Pre-2005 Participant’s “Salaried Plan Pension” means the amount of the
Pre-2005 Participant’s pension determined under the terms of the Salaried Plan.
5.2 PEP Guarantee: A Pre-2005 Participant who is eligible under subsection (a)
below shall be entitled to a PEP Guarantee benefit determined under subsection
(b) below. In the case of other Pre-2005 Participants, the PEP Guarantee shall
not apply.
(a) Eligibility: A Pre-2005 Participant shall be covered by this section if the
Pre-2005 Participant has 1988 pensionable earnings from an Employer of at least
$75,000. For purposes of this section, “1988 pensionable earnings” means the
Pre-2005 Participant’s remuneration for the 1988 calendar year, within the
meaning of the Salaried Plan as in effect in 1988. “1988 pensionable earnings”
does not include remuneration from an entity attributable to any period when
that entity was not an Employer.
(b) PEP Guarantee Formula: The amount of a Pre-2005 Participant’s PEP Guarantee
shall be determined under the applicable formula in paragraph (1), subject to
the special rules in paragraph (2).


- 79 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(1) Formulas: The amount of a Pre-2005 Participant’s Pension under this
paragraph shall be determined in accordance with subparagraph (i) below.
However, if the Pre-2005 Participant was actively employed by the PepsiCo
Organization in a classification eligible for the Salaried Plan prior to July 1,
1975, the amount of his Pension under this paragraph shall be the greater of the
amounts determined under subparagraphs (i) and (ii), provided that subparagraph
(ii)(B) shall not apply in determining the amount of a Vested Pension.
(i) Formula A: The Pension amount under this subparagraph shall be:
(A) 3 percent of the Pre-2005 Participant’s Highest Average Monthly Earnings for
the first 10 years of Credited Service, plus
(B) 1 percent of the Pre-2005 Participant’s Highest Average Monthly Earnings for
each year of Credited Service in excess of 10 years, less
(C) 1-2/3 percent of the Pre-2005 Participant’s Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the Pre-2005
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his Highest


- 80 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Average Monthly Earnings and Primary Social Security Amount at his Severance
from Service Date, and then shall be reduced by multiplying the resulting amount
by a fraction, the numerator of which is the Pre-2005 Participant’s actual years
of Credited Service on his Severance from Service Date and the denominator of
which is the years of Credited Service he would have earned had he remained in
the employ of an Employer until his Normal Retirement Age.
(ii)    Formula B: The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:
(A)    1-1/2 percent of Highest Average Monthly Earnings times the number of
years of Credited Service, less 50 percent of the Pre-2005 Participant’s Primary
Social Security Amount, or
(B)    3 percent of Highest Average Monthly Earnings times the number of years
of Credited Service up to 15 years, less 50 percent of the Pre-2005
Participant’s Primary Social Security Amount.
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Pre-2005 Participant’s
Credited Service (determined in accordance with Section 3.3(d)(3) of the
Salaried Plan), and his Highest Average Monthly Earnings and Primary Social
Security Amount at the date of disability.


- 81 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(2) Calculation: The amount of the PEP Guarantee shall be determined pursuant to
paragraph (1) above, subject to the following special rules:
(i) Surviving Eligible Spouse’s Annuity: Subject to subparagraph (iii) below and
the last sentence of this subparagraph, if the Pre-2005 Participant has an
Eligible Spouse, the Pre-2005 Participant’s Eligible Spouse shall be entitled to
receive a survivor annuity equal to 50 percent of the Pre-2005 Participant’s
Annuity under this section, with no corresponding reduction in such Annuity for
the Pre-2005 Participant. Annuity payments to a surviving Eligible Spouse shall
begin on the first day of the month coincident with or following the Pre-2005
Participant’s death and shall end with the last monthly payment due prior to the
Eligible Spouse’s death. If the Eligible Spouse is more than 10 years younger
than the Pre-2005 Participant, the survivor benefit payable under this
subparagraph shall be adjusted as provided below.
(A) For each full year more than 10 but less than 21 that the surviving Eligible
Spouse is younger than the Pre-2005 Participant, the survivor benefit payable to
such spouse shall be reduced by 0.8 percent.
(B) For each full year more than 20 that the surviving Eligible Spouse is
younger than the Pre-2005 Participant,


- 82 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





the survivor benefit payable to such spouse shall be reduced by an additional
0.4 percent.
(ii) Reductions: The following reductions shall apply in determining a Pre-2005
Participant’s PEP Guarantee.
(A) If the Pre-2005 Participant will receive an Early Retirement Pension, the
payment amount shall be reduced by 3/12ths of 1 percent for each month by which
the benefit commencement date precedes the date the Pre-2005 Participant would
attain his Normal Retirement Date.
(B) If the Pre-2005 Participant is entitled to a Vested Pension, the payment
amount shall be reduced to the Actuarial Equivalent of the amount payable at his
Normal Retirement Date (if payment commences before such date), and the
Section 4.6(b) reductions for any Pre-Retirement Spouse’s coverage shall apply.
(C) This clause applies if the Pre-2005 Participant will receive his Pension in
a form that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i). In
this instance, the Pre-2005 Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable on the Pre-2005
Participant’s behalf is the Actuarial Equivalent of the


- 83 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Pension otherwise payable under the foregoing provisions of this section.
(D) This clause applies if the Pre-2005 Participant will receive his Pension in
a form that provides a survivor annuity for a beneficiary who is not his
Eligible Spouse. In this instance, the Pre-2005 Participant’s Pension under this
section shall be reduced so that the total value of the benefit payable on the
Pre-2005 Participant’s behalf is the Actuarial Equivalent of a Single Life
Annuity for the Pre-2005 Participant’s life.
(E) This clause applies if the Pre-2005 Participant will receive his Pension in
an Annuity form that includes inflation protection described in Section 6.2(b).
In this instance, the Pre-2005 Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable on the Pre-2005
Participant’s behalf is the Actuarial Equivalent of the elected Annuity without
such protection.
(iii) Lump Sum Conversion: The amount of the Retirement Pension determined under
this section for a Pre-2005 Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the Actuarial Equivalent of the
Pre-2005 Participant’s PEP Guarantee determined under this section, taking into
account the value of any survivor benefit under subparagraph (i) above and any
early retirement reductions under subparagraph (ii)(A) above.


- 84 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





5.3 Amount of Pre-Retirement Spouse’s Pension: The monthly amount of the
Pre-Retirement Spouse’s Pension payable to a surviving Eligible Spouse under
Section 4.6 shall be determined under subsection (a) below.
(a) Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s Pension shall be
the difference between:
(1) The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, minus
(2) The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension.
(b) Definitions: The following definitions apply for purposes of this section.
(1) An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:
(i) The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the terms of the Salaried Plan, but without regard to: (A) the
limitations imposed by sections 401(a)(17) and 415 of the Code (as such
limitations are interpreted and applied under the Salaried Plan), and (B) the
actuarial adjustment under Section 5.7(d) of the Salaried Plan; or
(ii) The amount (if any) of the Eligible Spouse’s PEP Guarantee Pre-Retirement
Spouse’s Pension determined under
subsection (c).


- 85 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.
(c) PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Pre-2005 Participant
under Section 5.2.
(1) Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Pre-2005
Participant had:
(i) Separated from service on the date of death (or, if earlier, his actual
Severance from Service Date);
(ii) Commenced a Qualified Joint and Survivor Annuity on the same date payments
of the Qualified Pre-Retirement Spouse’s Pension are to commence; and
(iii) Died on the day immediately following such commencement.
If payment of a Pre-Retirement Spouse’s Pension under this paragraph commences
prior to the date which would have been the Pre-2005 Participant’s Normal
Retirement Date, appropriate reductions for early commencement shall


- 86 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





be applied to the Qualified Joint and Survivor Annuity upon which the
Pre-Retirement Spouse’s Pension is based.
(2) Special Rule for Active and Disabled Employees Who Die Prior to June 1,
2009: Notwithstanding paragraph (1) above, the Pre‑Retirement Spouse’s Pension
paid on behalf of a Pre-2005 Participant described in Section 4.6(a) who dies
prior to June 1, 2009 shall not be less than an amount equal to 25 percent of
such Pre-2005 Participant’s PEP Guarantee determined under Section 5.2. For this
purpose, Credited Service shall be determined as provided in Section 3.3(d)(2)
of the Salaried Plan, and the deceased Pre-2005 Participant’s Highest Average
Monthly Earnings, Primary Social Security Amount and Covered Compensation shall
be determined as of his date of death. A Pre-Retirement Spouse’s Pension under
this paragraph is not reduced for early commencement.”


- 87 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE PFS

PFS Special Early Retirement Benefit
PFS.1 Scope: This Article supplements the main portion of the Plan document with
respect to the rights and benefits of Covered Employees on and after the
Effective Date.
PFS.2 Definitions: This section provides definitions for the following words or
phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.
(a) Article: This Article PFS of the Appendix to the Plan.
(b) Covered Employee: An Employee who does not meet the eligibility requirements
for the Salaried Plan Early Retirement Benefit solely because he is a highly
compensated employee within the meaning of Section PFS.11(c) of the Salaried
Plan Appendix.
(c) Effective Date: The date the provisions of this Article are effective, which
shall be July 11, 1997.
(d) Salaried Plan Special Early Retirement Benefit: The special early retirement
benefit for certain PFS employees described in Section PFS.11 of the Salaried
Plan Appendix.
(e) Severance Date: The involuntary termination of employment described in
Section PFS.11(a) of the Salaried Plan Appendix that qualifies an Employee for
status as a Covered Employee.


- 88 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(f) PFS: PepsiCo Foods Systems, a division of PepsiCo, Inc. prior to the
Effective Date.
PFS.3 Special Early Retirement Benefit: In addition to any benefits he would
otherwise be entitled to under this Plan, a Covered Employee shall receive a
single lump sum benefit as soon as administratively practical following his
Severance Date. The amount of such lump sum shall be the excess of:
(a) The Actuarial Equivalent present value (determined under subsection (2) of
the definition of Actuarial Equivalent in Article II) of the Covered Employee’s
Total Pension under this Plan, for this purpose treating the Covered Employee as
eligible for the Salaried Plan Special Early Retirement Benefit, over
(b) The Actuarial Equivalent present value (determined under subsection (2) of
the definition of Actuarial Equivalent in Article II) of the Covered Employee’s
Total Pension under this Plan determined without regard to this Appendix.
Such calculation shall be made as of the Covered Employee’s Severance Date.
Except as specifically modified by this Article, the Early Retirement Pension
provided by this section is subject to all the usual limitations and provisions
set forth in the Plan.


- 89 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------







ARTICLE PBG

PBG Pre-409A
Effective as of the end of the day on December 31, 2011, the PBG Pension
Equalization Plan (“PBG PEP”) was merged with and into the PepsiCo PEP, with the
PepsiCo PEP as the surviving plan after the Plan merger. This Appendix Article
PBG is effective as of the end of the day on December 31, 2011. This Appendix
PBG, as it is amended from time to time, shall govern PBG PEP benefits that were
grandfathered under Section 409A and subject to the Pre-409A PBG PEP Document
(as described below) prior to the Plan merger.
This Appendix PBG contains the PBG PEP document that was in effect on October 3,
2004 as amended through January 1, 2011 (“Pre-409A PBG PEP Document”), except
that it does not include Articles VII (Administration), VIII (Miscellaneous), IX
(Amendment and Termination), X (ERISA Plan Structure) and XI (Applicable Law)
thereof. Instead, the corresponding Articles of the main portion of this
document (that is, the PepsiCo Pre-409A PEP) shall apply to PBG PEP benefits
governed by this Appendix Article PBG, and references in this Appendix PBG to
Articles VII through XI shall be treated as references to the corresponding
Articles of the main portion of this document. In addition, effective for
Annuity Starting Dates on or after January 1, 2019, if a Participant elects a
survivor, period certain annuity or other death benefit annuity (or an annuity
with other optional features), the adjustment of the Single Life Annuity to
Actuarial Equivalent optional annuity shall be determined under the provisions
of the main section of this document.


- 90 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





There shall be no change to the time or form of payment of benefits that are
subject to Section 409A under either the PepsiCo PEP or PBG PEP Document that
would constitute a material modification within the meaning of Treas. Reg. §
1.409A-6(a)(4) as a result of the plan merger or the revisions made to this
document or the Pre-409A PBG PEP Document when it was incorporated into this
Appendix.
ARTICLE I – Foreword


The PEP Pension Equalization Plan (“PEP” or “Plan”) has been established by PBG
for the benefit of salaried employees of the PBG Organization who participate in
the PBG Salaried Employees Retirement Plan (“Salaried Plan”). PEP provides
benefits for eligible employees whose pension benefits under the Salaried Plan
are limited by the provisions of the Internal Revenue Code of 1986, as amended.
In addition, PEP provides benefits for certain eligible employees based on the
pre-1989 Salaried Plan formula.
This Plan is first effective April 6, 1999. The Plan is a successor plan to the
PepsiCo Pension Equalization Plan, which was last restated effective as of
January 1, 1989. The PepsiCo Pension Equalization Plan covers eligible employees
at the various divisions of PepsiCo, Inc., including eligible employees who are
employed at various Pepsi-Cola Company facilities. On April 6, 1999, when this
Plan became effective, PBG had its initial public offering. PBG employs many of
the individuals employed at Pepsi-Cola Company facilities who were covered under
the PepsiCo Pension Equalization Plan. This initial Plan document closely
mirrors the PepsiCo Pension Equalization Plan document, including its historical
provisions which are relevant for eligibility and benefit determinations under
this Plan.


- 91 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





ARTICLE II – Definitions and Construction
2.1    Definitions: This section provides definitions for certain words and
phrases listed below. Where the following words and phrases, underlined and set
out at the beginning of each lettered subsection, appear in this Plan with
initial capitals they shall have the meaning set forth below, unless a different
meaning is plainly required by the context.
Accrued Benefit: The Pension payable at Normal Retirement Date determined in
accordance with Article V, based on the Participant’s Highest Average Monthly
Earnings and Credited Service at the date of determination.
Actuarial Equivalent: Except as otherwise specifically set forth in the Plan or
any Appendix to the Plan with respect to a specific benefit determination, a
benefit of equivalent value computed on the basis of the factors set forth
below. The application of the following assumptions to the computation of
benefits payable under the Plan shall be done in a uniform and consistent
manner. In the event the Plan is amended to provide new rights, features or
benefits, the following actuarial factors shall not apply to these new elements
unless specifically adopted by the amendment.
(1)    Annuities and Inflation Protection: To determine the amount of a Pension
payable in the form of a Qualified Joint and Survivor Annuity or optional form
of survivor annuity, or as an annuity with inflation protection, the factors
applicable for such purposes under the Salaried Plan shall apply.
(2)    Lump Sums: To determine the lump sum value of a Pension, or a
Pre-Retirement Spouse’s Pension under Section 4.6, the factors applicable for
such purposes under the Salaried Plan shall apply, except that when the term
“PBGC Rate” is used in the Salaried Plan in this context it shall mean “PBGC
Rate” as defined in this Plan.


- 92 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(3)    Other Cases: To determine the adjustment to be made in the Pension
payable to or on behalf of a Participant in other cases, the factors are those
applicable for such purpose under the Salaried Plan.
Advance Election: A Participant’s election to receive his PEP Retirement Pension
as a Single Lump Sum or an Annuity, made in compliance with the requirements of
Section 6.3.
Annuity: A Pension payable as a series of monthly payments for at least the life
of the Participant.
Annuity Starting Date: The Annuity Starting Date shall be the first day of the
first period for which an amount is payable under this Plan as an annuity or in
any other form. A Participant who: (1) is reemployed after his initial Annuity
Starting Date, and (2) is entitled to benefits hereunder after his reemployment,
shall have a subsequent Annuity Starting Date for such benefits only to the
extent provided in Section 6.3(d).
Authorized Leave of Absence: Any absence authorized by an Employer under the
Employer’s standard personnel practices, whether paid or unpaid.
Cashout Limit: The annual dollar limit on elective deferrals under code section
402(g)(1)(B), as in effect from time to time.
Code: The Internal Revenue Code of 1986, as amended from time to time.
Company : PepsiCo, Inc., an organization organized and existing under the laws
of the State of North Carolina, or its successor or successors. For periods
before between April 6, 1999 and February 26, 2010, the Company was The Pepsi
Bottling Group, Inc., (“PBG”) a corporation organized and existing under the
laws of the State of New York, or its successor or successors. For periods
before April 6, 1999, the Company was PepsiCo, Inc.


- 93 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Covered Compensation: “Covered Compensation” as that term is defined in the
Salaried Plan.
Credited Service: The period of a Participant’s employment, calculated in
accordance with Section 3.3, which is counted for purposes of determining the
amount of benefits payable to, or on behalf of, the Participant.
Disability Retirement Pension: The Retirement Pension available to a Participant
under Section 4.5.
Early Retirement Pension: The Retirement Pension available to a Participant
under Section 4.2.
Effective Date: The date upon which this Plan is effective, which is April 6,
1999 (except as otherwise provided herein).
Eligible Spouse: The spouse of a Participant to whom the Participant is married
on the earlier of the Participant’s Annuity Starting Date or the date of the
Participant’s death.
Employee: An individual who qualifies as an “Employee” as that term is defined
in the Salaried Plan.
Employer: An entity that qualifies as an “Employer” as that term is defined in
the Salaried Plan.
ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.
Highest Average Monthly Earnings: “Highest Average Monthly Earnings” as that
term is defined in the Salaried Plan, but without regard to the limitation
imposed by section 401(a)(17) of the Code (as such limitation is interpreted and
applied under the Salaried Plan).


- 94 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Late Retirement Date: The Late Retirement Date shall be the first day of the
month coincident with or immediately following a Participant’s actual Retirement
Date occurring after his Normal Retirement Age.
Late Retirement Pension: The Retirement Pension available to a Participant under
Section 4.4.
Normal Retirement Age: The Normal Retirement Age under the Plan is age 65 or, if
later, the age at which a Participant first has 5 Years of Service.
Normal Retirement Date: A Participant’s Normal Retirement Date shall be the
first day of the month coincident with or immediately following a Participant’s
Normal Retirement Age.
Normal Retirement Pension: The Retirement Pension available to a Participant
under Section 4.1.
Participant: An Employee participating in the Plan in accordance with the
provisions of Section 3.1.
PepsiCo/PBG Organization: The controlled group of organizations of which the
Company is a part, as defined by Code section 414 and regulations issued
thereunder. An entity shall be considered a member of the PepsiCo/PBG
Organization only during the period it is one of the group of organizations
described in the preceding sentence. The application of this definition for
periods prior to February 26, 2010 shall take into account the different
definition of “Company” that applies prior to February 26, 2010.
PBGC: The Pension Benefit Guaranty Corporation, a body corporate within the
Department of Labor established under the provisions of Title IV of ERISA.


- 95 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





PBGC Rate: The PBGC Rate is 120 percent of the interest rate, determined on the
Participant’s Annuity Starting Date, that would be used by the PBGC for purposes
of determining the present value of a lump sum distribution on plan termination.
Pension: One or more payments that are payable to a person who is entitled to
receive benefits under the Plan.
PEP Election: A Participant’s election to receive his PEP Retirement Pension in
one of the Annuity forms available under Section 6.2, made in compliance with
the requirements of Sections 6.3 and 6.4.
PepsiCo Prior Plan: The PepsiCo Pension Equalization Plan.
Plan: The PBG Pension Equalization Plan, the Plan set forth herein, as it may be
amended from time to time. The Plan is also sometimes referred to as PEP. For
periods before April 6, 1999, references to the Plan refer to the PepsiCo Prior
Plan.
Plan Administrator: The PepsiCo Administration Committee, or its delegate or
delegates, which shall authority to administer the Plan as provided in Article
VII. For periods prior to February 26, 2010, the Company, which shall have
authority to administer the Plan as provided in Article VII.
Plan Year: The initial Plan Year shall be a short Plan Year beginning on the
Effective Date and ending on December 31, 1999. Thereafter, the Plan Year shall
be the 12‑month period commencing on January 1 and ending on the next December
31.
Pre-Retirement Spouse’s Pension: The Pension available to an Eligible Spouse
under Section 4.6.
Primary Social Security Amount: In determining Pension amounts, Primary Social
Security Amount shall mean:


- 96 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(1)    For purposes of determining the amount of a Retirement, Vested or
Pre-Retirement Spouse’s Pension, the Primary Social Security Amount shall be the
estimated monthly amount that may be payable to a Participant commencing at age
65 as an old-age insurance benefit under the provisions of Title II of the
Social Security Act, as amended. Such estimates of the old-age insurance benefit
to which a Participant would be entitled at age 65 shall be based upon the
following assumptions:
(i)    That the Participant’s social security wages in any year prior to
Retirement or severance are equal to the Taxable Wage Base in such year, and
(ii)    That he will not receive any social security wages after Retirement or
severance.
However, in computing a Vested Pension under Formula A of Section 5.2, the
estimate of the old-age insurance benefit to which a Participant would be
entitled at age 65 shall be based upon the assumption that he continued to
receive social security wages until age 65 at the same rate as the Taxable Wage
Base in effect at his severance from employment. For purposes of this
subsection, “social security wages” shall mean wages within the meaning of the
Social Security Act.
(2)    For purposes of determining the amount of a Disability Pension, the
Primary Social Security Amount shall be (except as provided in the next
sentence) the initial monthly amount actually received by the disabled
Participant as a disability insurance benefit under the provisions of Title II
of the Social Security Act, as amended and in effect at the time of the
Participant’s retirement due to disability. Notwithstanding the preceding
sentence, for any period that a Participant receives a


- 97 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Disability Pension before receiving a disability insurance benefit under the
provisions of Title II of the Social Security Act, then the Participant’s
Primary Social Security Amount for such period shall be determined pursuant to
paragraph (1) above.
(3)    For purposes of paragraphs (1) and (2), the Primary Social Security
Amount shall exclude amounts that may be available because of the spouse or any
dependent of the Participant or any amounts payable on account of the
Participant’s death. Estimates of Primary Social Security Amounts shall be made
on the basis of the Social Security Act as in effect at the Participant’s
Severance from Service Date, without regard to any increases in the social
security wage base or benefit levels provided by such Act which take effect
thereafter.
Qualified Joint and Survivor Annuity: An Annuity which is payable to the
Participant for life with 50 percent of the amount of such Annuity payable after
the Participant’s death to his surviving Eligible Spouse for life. If the
Eligible Spouse predeceases the Participant, no survivor benefit under a
Qualified Joint and Survivor Annuity shall be payable to any person. The amount
of a Participant’s monthly payment under a Qualified Joint and Survivor Annuity
shall be reduced to the extent provided in sections 5.1 and 5.2, as applicable.
Retirement: Termination of employment for reasons other than death after a
Participant has fulfilled the requirements for either a Normal, Early, Late, or
Disability Retirement Pension under Article IV.
Retirement Date: The date on which a Participant’s Retirement is considered to
commence. Retirement shall be considered to commence on the day immediately
following: (i) a Participant’s last day of employment, or (ii) the last day of
an Authorized Leave of Absence, if later. Notwithstanding the preceding
sentence, in the case of a Disability Retirement Pension,


- 98 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Retirement shall be considered as commencing on the Participant’s retirement
date applicable for such purpose under the Salaried Plan.
Retirement Pension: The Pension payable to a Participant upon Retirement under
the Plan.
Salaried Plan: For the period beginning June 14, 2010, the PepsiCo Salaried
Employees Retirement Plan. For the period between April 6, 1999 and June 14,
2010, the PBG Salaried Employees Retirement Plan, as it may be amended from time
to time. For the period before April 6, 1999, the PepsiCo Salaried Employees
Retirement Plan.
Service: The period of a Participant’s employment calculated in accordance with
Section 3.2 for purposes of determining his entitlement to benefits under the
Plan.
Severance from Service Date: The date on which an Employee’s period of service
is deemed to end, determined in accordance with Article III of Part C of the
Salaried Plan.
Single Life Annuity: A level monthly Annuity payable to a Participant for his
life only, with no survivor benefits to his Eligible Spouse or any other person.
Single Lump Sum: The distribution of a Participant’s total Pension in the form
of a single payment.
Social Security Act: The Social Security Act of the United States, as amended,
an enactment providing governmental benefits in connection with events such as
old age, death and disability. Any reference herein to the Social Security Act
(or any of the benefits provided thereunder) shall be taken as a reference to
any comparable governmental program of another country, as determined by the
Plan Administrator, but only to the extent the Plan Administrator judges the
computation of those benefits to be administratively feasible.


- 99 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Taxable Wage Base: The contribution and benefit base (as determined under
section 230 of the Social Security Act) in effect for the Plan Year.
Vested Pension: The Pension available to a Participant under Section 4.3.
2.2    Construction: The terms of the Plan shall be construed in accordance with
this section.
(a)    Gender and Number: The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
(b)    Compounds of the Word “Here”: The words “hereof”, “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
not to any particular provision or section.
(c)    Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the Plan shall be construed as if the phrase
“without limitation” followed such example or term (or otherwise applied to such
passage in a manner that avoids limits on its breadth of application).
(d)    Subdivisions of the Plan Document: This Plan document is divided and
subdivided using the following progression: articles, sections, subsections,
paragraphs, subparagraphs, and clauses. Articles are designated by capital roman
numerals. Sections are designated by Arabic numerals containing a decimal point.
Subsections are designated by lower-case letters in parentheses. Paragraphs are
designated by Arabic numerals in parentheses. Subparagraphs are designated by
lower-case roman numerals in parentheses. Clauses are designated by upper-case
letters in parentheses. Any reference in a section to a


- 100 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





subsection (with no accompanying section reference) shall be read as a reference
to the subsection with the specified designation contained in that same section.
A similar rule shall apply with respect to paragraph references within a
subsection and subparagraph references within a paragraph.
ARTICLE III – Participation and Service
3.1    Participation: An Employee shall be a Participant in the Plan during the
period:
(a)    When he would be currently entitled to receive a Pension under the Plan
if his employment terminated at such time, or
(b)    When he would be so entitled but for the vesting requirement of Section
4.7.
3.2    Service. A Participant’s entitlement to a Pension and to a Pre-Retirement
Spouse’s Pension for his Eligible Spouse shall be determined under Article IV
based upon his period of Service. A Participant’s period of Service shall be
determined under Article III of Part C of the Salaried Plan.
3.3    Credited Service. The amount of a Participant’s Pension and a
Pre-Retirement Spouse’s Pension shall be based upon the Participant’s period of
Credited Service, as determined under Article III of Part C of the Salaried
Plan.


- 101 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





ARTICLE IV – Requirements for Benefits
A Participant shall be entitled to receive a Pension and a surviving Eligible
Spouse shall be entitled to certain survivor benefits as provided in this
Article. The amount of any such Pension or survivor benefit shall be determined
in accordance with Article V.
4.1    Normal Retirement Pension: A Participant shall be eligible for a Normal
Retirement Pension if he meets the requirements for a Normal Retirement Pension
in Section 4.1 of Part C of the Salaried Plan.
4.2    Early Retirement Pension: A Participant shall be eligible for an Early
Retirement Pension if he meets the requirements for an Early Retirement Pension
in Section 4.2 of Part C of the Salaried Plan.
4.3    Vested Pension: A Participant who is vested under Section 4.7 shall be
eligible to receive a Vested Pension if his employment in an eligible
classification under the Salaried Plan is terminated before he is eligible for a
Normal Retirement Pension or an Early Retirement Pension. A Participant who
terminates employment prior to satisfying the vesting requirement in Section 4.7
shall not be eligible to receive a Pension under this Plan.
4.4    Late Retirement Pension: A Participant who continues employment after his
Normal Retirement Age shall not receive a Pension until his Late Retirement
Date. Thereafter, a Participant shall be eligible for a Late Retirement Pension
determined in accordance with Section 4.4 of Part C of the Salaried Plan (but
without regard to any requirement for notice of suspension under ERISA section
203(a)(3)(B) or any adjustment as under Section 5.6(d) of Part C of the Salaried
Plan).
4.5    Disability Pension: A Participant shall be eligible for a Disability
Pension if he meets the requirements for a Disability Pension under the Salaried
Plan.


- 102 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





4.6    Pre-Retirement Spouse’s Pension. Any Pre-Retirement Spouse’s Pension
payable under this section shall commence as of the same time as the
corresponding pre-retirement spouse’s pension under the Salaried Plan and,
subject to Section 4.9, shall continue monthly for the life of the Eligible
Spouse.
(a)    Active, Disabled and Retired Employees: A Pre-Retirement Spouse’s Pension
shall be payable under this subsection to a Participant’s Eligible Spouse (if
any) who is entitled under the Salaried Plan to the special pre-retirement
spouse’s pension for survivors of active, disabled and retired employees. The
amount of such Pension shall be determined in accordance with the provisions of
Section 5.3.
(b)    Vested Employees: A Pre-Retirement Spouse’s Pension shall be payable
under this subsection to a Participant’s Eligible Spouse (if any) who is
entitled under the Salaried Plan to the pre-retirement spouse’s pension for
survivors of vested terminated Employees. The amount of such Pension shall be
determined in accordance with the provisions of Section 5.3. If pursuant to this
Section 4.6(b) a Participant has Pre-Retirement Spouse’s coverage in effect for
his Eligible Spouse, any Pension calculated for the Participant under Section
5.2(b) shall be reduced for each year such coverage is in effect by the
applicable percentage set forth below (based on the Participant’s age at the
time the coverage is in effect) with a pro rata reduction for any portion of a
year. No reduction shall be made for coverage in effect within the 90‑day period
following a Participant’s termination of employment.


- 103 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Attained Age
Annual Charge
Up to 35
0%
35 – 39
.075%
40 – 44
.1%
45 – 49
.175%
50 – 54
.3%
55 – 59
.5%
60 – 64
.5%



4.7    Vesting. A Participant shall be fully vested in, and have a
nonforfeitable right to, his Accrued Benefit at the time he becomes fully vested
in his accrued benefit under the Salaried Plan.
4.8    Time of Payment. The distribution of a Participant’s Pre-409A Pension
shall commence as of the time specified in Section 6.1.
4.9    Cashout Distributions. Notwithstanding the availability or applicability
of a different form of payment under Article VI, the following rules shall apply
in the case of certain small benefit Annuity payments:
(a)     Distribution of Participant’s Pension: If at a Participant’s Annuity
Starting Date the Actuarial Equivalent lump sum value of the portion of the
Participant’s PEP Pension that is not subject to 409A is equal to or less than
the Cashout Limit, the Plan Administrator shall distribute to the Participant
such lump sum value of the Participant’s Pre-409A Pension. Notwithstanding the
preceding sentence, for Annuity Starting Dates prior to December 1, 2012, a
Participant’s Pre-409A Pension shall be cashed out under this subsection if, at
the Participant’s Annuity Starting Date, the Actuarial Equivalent lump sum value
of the Participant’s Pre-409A Pension is equal to or less than $10,000.


- 104 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(b)     Distribution of Pre-Retirement Spouse’s Pension Benefit: If at the time
payments under the Salaried Plan commence to an Eligible Spouse the Actuarial
Equivalent lump sum value of the Pre-409A Pre-Retirement Spouse’s Pension to be
paid is equal to or less than the Cashout Limit, the Plan Administrator shall
distribute to the Eligible Spouse such lump sum value of the Pre-409A
Pre-Retirement Spouse’s Pension. Notwithstanding the preceding sentence, for
Annuity Starting Dates prior to December 1, 2012, an Eligible Spouse shall be
cashed out under this subsection if the Actuarial Equivalent lump sum value of
the Eligible Spouse’s Pre-409A Pre­ Retirement Spouse’s Pension is equal to or
less than $10,000.
(c)     Special Cashout of Vested Pensions: Notwithstanding subsection (a)
above, the Plan Administrator shall have discretion under this subsection to
cash out a Pre-409A Vested Pension in a single lump sum prior to the date that
would apply under subsection (a).
(1)    The Plan Administrator shall have discretion under this subsection to
cash out in a single lump sum any Vested Pension that, as of December 1,
2012 - (i) has not otherwise had its Annuity Starting Date occur, (ii) has an
Actuarial Equivalent lump sum value that is equal to or less than the Cashout
Limit as of such date, and (iii) is practicable to calculate and distribute (as
determined pursuant to the exercise of the Plan Administrator’s discretion),
with such cashout being made on December 1, 2012.
(2)    The Plan Administrator shall also have discretion under this subsection
to cash out in a single lump sum any Vested Pension that, as of the first day of
any month in 2013 or 2014 specified by the Plan Administrator pursuant to the
exercise of its discretion - (i) has not otherwise had its Annuity Starting Date
occur, (ii) has an Actuarial Equivalent lump sum value that is equal to or less
than the Cashout Limit as of such date, and (iii) is practicable to calculate
and distribute (as determined


- 105 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





pursuant to the exercise of the Plan Administrator’s discretion), with such
cashout being made on the first day of the month specified.
(3)    Not later than November 30, the Plan Administrator shall memorialize in
writing the exercise of its discretion under this subsection (c) to select
Vested Pensions for cashout on December 1, 2012, through the creation of a
written list (in either hard copy or electronic form) of Participants with
Vested Pensions who will be cashed out. In addition, not later than the day
before the date specified pursuant to paragraph (2) above, the Plan
Administrator shall memorialize in writing the exercise of its discretion under
this subsection to select Vested Pensions for cashout on the specified date,
through the creation of a written list (in either hard copy or electronic form)
of Participants with Vested Pensions who will be cashed out.
Any lump sum distributed under this Section 4.9 shall be in lieu of the Pension
that otherwise would be distributable to the Participant or Eligible Spouse
hereunder. To the extent necessary to preserve the grandfathered status of
Pre-409A Pensions, the cashout provisions described in subsections (a) through
(c) above are intended to operate in conformance with the rules for “limited
cashout” features within the meaning of Treasury Regulation § 1.409A-3(j)(4)(v)
and 1.409A-6(a)(4)(i)(E), and they shall be interpreted and applied consistently
with this regulation. No Participant or Eligible Spouse shall be given a direct
or indirect election with respect to whether the Participant’s Vested Pension or
the Pre­ Retirement Spouse’s Pension will be cashed out under this section.
4.10    Coordination with Long Term Disability Plan. The terms of this section
apply notwithstanding the preceding provisions of this Article. At any time
prior to April 14, 1991, a Participant shall not be eligible to receive a
Normal, Early, Vested or Disability Pension for any


- 106 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





month or period of time for which he is eligible for, and receiving, benefits
under a long term disability plan maintained by an Employer. However, a
Participant’s Eligible Spouse shall not be ineligible for a Pre-Retirement
Spouse’s Pension or benefits under a Qualified Joint and Survivor Annuity
because the Participant was receiving benefits under a long term disability plan
at the date of his death.
4.11    Reemployment of Certain Participants. In the case of a current or former
Participant who is reemployed and is eligible to reparticipate in the Salaried
Plan after his Annuity Starting Date, payment of his Pension will be suspended
if payment of his Salaried Plan pension is suspended (or would have been if it
were already in pay status). Thereafter, his Pension shall recommence at the
time determined under Section 6.1 (even if the suspension of his Salaried Plan
pension ceases earlier).


- 107 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





ARTICLE V – Amount of Retirement Pension
When a Pension becomes payable to or on behalf of a Participant under this Plan,
the amount of such Pension shall be determined under Section 5.1, 5.2 or 5.3
(whichever is applicable), subject to any adjustments required under Sections
4.6(b), 5.4 and 5.5.
5.1    PEP Pension:
(a)    Same Form as Salaried Plan: If a Participant’s Pension will be paid in
the same form and will commence as of the same time as his pension under the
Salaried Plan, then his Pension hereunder shall be the difference between:
(1)    His Total Pension expressed in such form and payable as of such time,
minus
(2)    His Salaried Plan Pension expressed in such form and payable as of such
time.
(b)    Different Form than Salaried Plan: If a Participant’s Pension will be
paid in a different form (whether in whole or in part) or will commence as of a
different time than his pension under the Salaried Plan, his Pension shall be
the product of:
(1)    The amount of the Participant’s Total Pension expressed in the form and
payable as of such time as applies to his Pension under this Plan, multiplied by
(2)    A fraction, the numerator of which is the value of his Total Pension
reduced by the value of his Salaried Plan Pension, and the denominator of which
is the value of his Total Pension (with value determined on a reasonable and
consistent basis, in the discretion of the Plan Administrator, with respect to
similarly situated employees).
(c)    Definitions: The following definitions apply for purposes of this
section.
(3)    A Participant’s “Total Pension” means the greater of:


- 108 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(i)    The amount of the Participant’s pension determined under the terms of the
Salaried Plan, but without regard to: (A) the limitations imposed by sections
401(a)(17) and 415 of the Code (as such limitations are interpreted and applied
under the Salaried Plan), and (B) the actuarial adjustment under Section 5.6(d)
of Part C of the Salaried Plan; or (ii)    The amount (if any) of the
Participant’s PEP Guarantee determined under Section 5.2.
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific form and time of payment that
is applicable. If the applicable form of payment is a lump sum, the Actuarial
Equivalent factors in section (2) of the definition of Actuarial Equivalent in
Article II shall apply for purposes of subparagraph (i) in lieu of those in the
Salaried Plan.
(4)    A Participant’s “Salaried Plan Pension” means the amount of the
Participant’s pension determined under the terms of the Salaried Plan.
5.2    PEP Guarantee: A Participant who is eligible under subsection (a) below
shall be entitled to a PEP Guarantee benefit determined under subsection (b)
below. In the case of other Participants, the PEP Guarantee shall not apply.
(a)    Eligibility: A Participant shall be covered by this section if the
Participant has 1988 pensionable earnings from an Employer of at least $75,000.
For purposes of this section, “1988 pensionable earnings” means the
Participant’s remuneration for the 1988 calendar year that was recognized for
benefits received under the Salaried Plan as in effect in 1988. “1988
pensionable earnings” does not include remuneration from an entity attributable
to any period when that entity was not an Employer.


- 109 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(b)    PEP Guarantee Formula: The amount of a Participant’s PEP Guarantee shall
be determined under the applicable formula in paragraph (1), subject to the
special rules in paragraph (2).
(1)    Formulas: The amount of a Participant’s Pension under this paragraph
shall be determined in accordance with subparagraph (i) below. However, if the
Participant was actively employed in a classification eligible for the Salaried
Plan prior to July 1, 1975, the amount of his Pension under this paragraph shall
be the greater of the amounts determined under subparagraphs (i) and (ii),
provided that subparagraph (ii)(B) shall not apply in determining the amount of
a Vested Pension.
(i)    Formula A: The Pension amount under this subparagraph shall be:
(A)    3 percent of the Participant’s Highest Average Monthly Earnings for the
first 10 years of Credited Service, plus
(B)    1 percent of the Participant’s Highest Average Monthly Earnings for each
year of Credited Service in excess of 10 years, less
(C)    1-2/3 percent of the Participant’s Primary Social Security Amount
multiplied by years of Credited Service not in excess of 30 years.
In determining the amount of a Vested Pension under this Formula A, the Pension
shall first be calculated on the basis of (I) the Credited Service the
Participant would have earned had he remained in the employ of the Employer
until his Normal Retirement Age, and (II) his


- 110 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Highest Average Monthly Earnings and Primary Social Security Amount at his
Severance from Service Date, and then shall be reduced by multiplying the
resulting amount by a fraction, the numerator of which is the Participant’s
actual years of Credited Service on his Severance from Service Date and the
denominator of which is the years of Credited Service he would have earned had
he remained in the employ of an Employer until his Normal Retirement Age.
(ii)    Formula B: The Pension amount under this subparagraph shall be the
greater of (A) or (B) below:
(A)    1-1/2 percent of Highest Average Monthly Earnings times the number of
years of Credited Service, less 50 percent of the Participant’s Primary Social
Security Amount, or
(B)    3 percent of Highest Average Monthly Earnings times the number of years
of Credited Service up to 15 years, less 50 percent of the Participant’s Primary
Social Security Amount.
In determining the amount of a Disability Pension under Formula A or B above,
the Pension shall be calculated on the basis of the Participant’s Credited
Service (determined in accordance with Section 3.3(d)(3) of Part C of the
Salaried Plan), and his Highest Average Monthly Earnings and Primary Social
Security Amount at the date of disability.
(2)    Calculation: The amount of the PEP Guarantee shall be determined pursuant
to paragraph (1) above, subject to the following special rules:


- 111 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(i)    Surviving Eligible Spouse’s Annuity: Subject to subparagraph (iii) below
and the last sentence of this subparagraph, if the Participant has an Eligible
Spouse and has commenced receipt of an Annuity under this section, the
Participant’s Eligible Spouse shall be entitled to receive a survivor annuity
equal to 50 percent of the Participant’s Annuity under this section, with no
corresponding reduction in such Annuity for the Participant. Annuity payments to
a surviving Eligible Spouse shall begin on the first day of the month coincident
with or following the Participant’s death and shall end with the last monthly
payment due prior to the Eligible Spouse’s death. If the Eligible Spouse is more
than 10 years younger than the Participant, the survivor benefit payable under
this subparagraph shall be adjusted as provided below.
(A)    For each full year more than 10 but less than 21 that the surviving
Eligible Spouse is younger than the Participant, the survivor benefit payable to
such spouse shall be reduced by 0.8 percent.
(B)    For each full year more than 20 that the surviving Eligible Spouse is
younger than the Participant, the survivor benefit payable to such spouse shall
be reduced by an additional 0.4 percent.
(ii)    Reductions: The following reductions shall apply in determining a
Participant’s PEP Guarantee.
(A)    If the Participant will receive an Early Retirement Pension, the payment
amount shall be reduced by 3/12ths of 1 percent for each month by which the
benefit commencement date precedes the date the Participant would attain his
Normal Retirement Date.


- 112 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(B)    If the Participant is entitled to a Vested Pension, the payment amount
shall be reduced to the Actuarial Equivalent of the amount payable at his Normal
Retirement Date (if payment commences before such date), and the Section 4.6(b)
reductions for any Pre-Retirement Spouse’s coverage shall apply.
(C)    This clause applies if the Participant will receive his Pension in a form
that provides an Eligible Spouse benefit, continuing for the life of the
surviving spouse, that is greater than that provided under subparagraph (i). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on the Participant’s behalf is the
Actuarial Equivalent of the Pension otherwise payable under the foregoing
provisions of this section.
(D)    This clause applies if the Participant will receive his Pension in a form
that provides a survivor annuity for a beneficiary who is not his Eligible
Spouse. In this instance, the Participant’s Pension under this section shall be
reduced so that the total value of the benefit payable on the Participant’s
behalf is the Actuarial Equivalent of a Single Life Annuity for the
Participant’s life.
(E)    This clause applies if the Participant will receive his Pension in an
Annuity form that includes inflation protection described in Section 6.2(b). In
this instance, the Participant’s Pension under this section shall be reduced so
that the total value of the benefit payable on


- 113 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





the Participant’s behalf is the Actuarial Equivalent of the elected Annuity
without such protection.
(iii)    Lump Sum Conversion: The amount of the Retirement Pension determined
under this section for a Participant whose Retirement Pension will be
distributed in the form of a lump sum shall be the Actuarial Equivalent of the
Participant’s PEP Guarantee determined under this section, taking into account
the value of any survivor benefit under subparagraph (i) above and any early
retirement reductions under subparagraph (ii)(A) above.
5.3    Amount of Pre-Retirement Spouse’s Pension: The monthly amount of the
Pre-Retirement Spouse’s Pension payable to a surviving Eligible Spouse under
Section 4.6 shall be determined under subsection (a) below.
(a)    Calculation: An Eligible Spouse’s Pre-Retirement Spouse’s Pension shall
be the difference between:
(1)    The Eligible Spouse’s Total Pre-Retirement Spouse’s Pension, minus
(2)    The Eligible Spouse’s Salaried Plan Pre-Retirement Spouse’s Pension.
(b)    Definitions: The following definitions apply for purposes of this
section.
(1)    An Eligible Spouse’s “Total Pre-Retirement Spouse’s Pension” means the
greater of:
(i)    The amount of the Eligible Spouse’s pre-retirement spouse’s pension
determined under the terms of the Salaried Plan, but without regard to: (A) the
limitations imposed by sections 401(a)(17) and 415 of the


- 114 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Code (as such limitations are interpreted and applied under the Salaried Plan),
and (B) the actuarial adjustment under Section 5.6(d) of Part C of the Salaried
Plan; or (ii)    The amount (if any) of the Eligible Spouse’s PEP Guarantee
Pre-Retirement Spouse’s Pension determined under subsection (c).
In making this comparison, the benefits in subparagraphs (i) and (ii) above
shall be calculated with reference to the specific time of payment applicable to
the Eligible Spouse.
(c)    PEP Guarantee Pre-Retirement Spouse’s Pension: An Eligible Spouse’s PEP
Guarantee Pre-Retirement Spouse’s Pension shall be determined in accordance with
paragraph (1) or (2) below, whichever is applicable, with reference to the PEP
Guarantee (if any) that would have been available to the Participant under
Section 5.2.
(1)    Normal Rule: The Pre-Retirement Spouse’s Pension payable under this
paragraph shall be equal to the amount that would be payable as a survivor
annuity, under a Qualified Joint and Survivor Annuity, if the Participant had:
(i)    Separated from service on the date of death (or, if earlier, his actual
Severance from Service Date);
(ii)    Commenced a Qualified Joint and Survivor Annuity on the same date
payments of the Qualified Pre-Retirement Spouse’s Pension are to commence; and
(iii)    Died on the day immediately following such commencement.
If payment of a Pre-Retirement Spouse’s Pension under this paragraph commences
prior to the date which would have been the Participant’s Normal Retirement
Date,


- 115 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





appropriate reductions for early commencement shall be applied to the Qualified
Joint and Survivor Annuity upon which the Pre-Retirement Spouse’s Pension is
based.
(2)    Special Rule for Active and Disabled Employees: Notwithstanding paragraph
(1) above, the Pre-Retirement Spouse’s Pension paid on behalf of a Participant
described in Section 4.6(a) shall not be less than an amount equal to 25 percent
of such Participant’s PEP Guarantee determined under Section 5.2. For this
purpose, Credited Service shall be determined as provided in Section 3.3(d)(2)
of Part C of the Salaried Plan, and the deceased Participant’s Highest Average
Monthly Earnings, Primary Social Security Amount and Covered Compensation shall
be determined as of his date of death. A Pre-Retirement Spouse’s Pension under
this paragraph is not reduced for early commencement.
5.4    Certain Adjustments: Pensions determined under the foregoing sections of
this Article are subject to adjustment as provided in this section. For purposes
of this section, “specified plan” shall mean the Salaried Plan or a nonqualified
pension plan similar to this Plan. A nonqualified pension plan is similar to
this Plan if it is sponsored by a member of the PBG Organization and if its
benefits are not based on participant pay deferrals (this category of similar
plans includes the PepsiCo Prior Plan).
(a)    Adjustments for Rehired Participants: This subsection shall apply to a
current or former Participant who is reemployed after his Annuity Starting Date
and whose benefit under the Salaried Plan is recalculated based on an additional
period of Credited Service. In the event of any such recalculation, the
Participant’s Pre-409A Pension shall also be recalculated hereunder. For this
purpose, the PEP Guarantee under Section 5.2 is adjusted for in-service
distributions and prior distributions in the same manner as benefits are
adjusted


- 116 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





under the Salaried Plan, but by taking into account benefits under this Plan and
any specified plans.
(b)    Adjustment for Increased Pension Under Other Plans: If the benefit paid
under a specified plan on behalf of a Participant is increased after PEP
benefits on his behalf have been determined (whether the increase is by order of
a court, by agreement of the plan administrator of the specified plan, or
otherwise), the PEP benefit for the Participant shall be recalculated. If the
recalculation identifies an overpayment hereunder, the Plan Administrator shall
take such steps as it deems advisable to recover the overpayment. It is
specifically intended that there shall be no duplication of payments under this
Plan and any specified plans.
5.5    Excludable Employment: Effective for periods of employment on or after
June 30, 1997, an executive classified as level 22 or above whose employment by
an Employer is for a limited duration assignment shall not become entitled to a
benefit or to any increase in benefits in connection with such employment.


- 117 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





ARTICLE VI – Distribution Options
The terms of this Article govern the distribution of benefits to a Participant
who becomes entitled to payment of a Pension under the Plan.
6.1    Form and Timing of Distributions: This section shall govern the form and
timing of distributions of Pre-409A Pensions that begin on or after March 1,
1992. Plan distributions that begin before that date shall be governed by Prior
Plan as in effect at the time of the distribution. The provisions of this
Section 6.1 are in all cases subject to the cashout rules set forth in Section
4.9.
(a)    No Advance Election: This subsection shall apply to a Participant: (i)
who does not have an Advance Election in effect as of the close of business on
the day before his Retirement Date, or (ii) who terminates employment prior to
Retirement. Subject to the next sentence, a Participant described in this
subsection shall be paid his Pre-409A Pension in the same form and at the same
time as he is paid his Pension under the Salaried Plan. If a Participant’s
Salaried Plan Annuity Starting Date occurs while he is still an employee of the
PBG Organization (because of the time of payment provisions in Code section
401(a)(9)), payment under the Plan shall not begin until the first of the month
next following the Participant’s Severance from Service Date. In this instance,
the form of payment under this Plan shall remain that applicable under the
Salaried Plan.
(b)    Advance Election in Effect: This subsection shall apply to a Participant:
(i) who has an Advance Election in effect as of the close of business on the day
before his Retirement Date, and (ii) whose Retirement Date is after 1993. To be
in effect, an Advance Election must meet the advance receipt and other
requirements of Section 6.3(b).


- 118 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(1)    Lump Sum Election: If a Participant covered by this subsection has an
Advance Election to receive a Single Lump Sum in effect as of the close of
business on the day before his Retirement Date, the Participant’s Retirement
Pension under the Plan shall be paid as a Single Lump Sum as of the first of the
month coincident with or next following his Retirement Date.
(2)    Annuity Election: If a Participant covered by this subsection has an
Advance Election to receive an Annuity in effect as of the close of business on
the day before his Retirement Date, the Participant’s Retirement Pension under
the Plan shall be paid in an Annuity beginning on the first of the month
coincident with or next following his Retirement Date. The following provisions
of this paragraph govern the form of Annuity payable in the case of a
Participant described in this paragraph.
(i)    Salaried Plan Election: A Participant who has a qualifying Salaried Plan
election shall receive his distribution in the same form of Annuity the
Participant selected in such qualifying Salaried Plan election. For this
purpose, a “qualifying Salaried Plan election” is a written election of a form
of payment by the Participant that: (A) is currently in effect under the
Salaried Plan as of the close of business on the day before the Participant’s
Retirement Date, and (B) specifies an Annuity as the form of payment for all or
part of the Participant’s Retirement Pension under the Salaried Plan. For
purposes of the preceding sentence, a Participant who elects a combination lump
sum and Annuity under the Salaried Plan is considered to have specified an
Annuity for part of his Salaried Plan Pension.


- 119 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(ii)    PEP Election: A Participant who is not covered by subparagraph (i) and
who has a PEP Election in effect as of the close of business on the day before
his Retirement Date shall receive his distribution in the form of Annuity the
Participant selects in such PEP Election.
(iii)    No PEP Election: A Participant who is not covered by subparagraph (i)
or (ii) above shall receive his distribution in the form of a Qualified Joint
and Survivor Annuity if he is married, or in the form of a Single Life Annuity
if he is not married. For purposes of this subparagraph (iii), a Participant
shall be considered married if he is married on the day before his Retirement
Date.
6.2    Available Forms of Payment: The forms of payment set forth in subsections
(a) and (b) may be provided to any Participant who is entitled to a Retirement
Pension. The forms of payment for other Participants are set forth in subsection
(c) below. The provisions of this section are effective for Annuity Starting
Dates after 1989 and earlier distributions shall be governed by the Prior Plan
as in effect at the time of distribution.
(a)    Basic Forms of Payment: A Participant’s Retirement Pension shall be
distributed in one of the forms of payment listed in this subsection. The
particular form of payment applicable to a Participant shall be determined in
accordance with Section 6.1. Payments shall commence on the date specified in
Section 6.1 and shall end on the date specified in this subsection.
(1)    Single Life Annuity Option: A Participant may receive his Pension in the
form of a Single Life Annuity, which provides monthly payments ending with the
last payment due prior to his death.


- 120 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(2)    Survivor Options: A Participant may receive his Pension in accordance
with one of the following survivor options:
(i)    100 percent Survivor Option: The Participant shall receive a reduced
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the same reduced amount shall continue after the
Participant’s death to his beneficiary for life, beginning on the first day of
the month coincident with or following the Participant’s death and ending with
the last monthly payment due prior to the beneficiary’s death.
(ii)    75 percent Survivor Option: The Participant shall receive a reduced
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the amount of 75 percent of such reduced Pension shall be
continued after the Participant’s death to his beneficiary for life, beginning
on the first day of the month coincident with or following the Participant’s
death and ending with the last monthly payment due prior to the beneficiary’s
death.
(iii)    50 percent Survivor Option: The Participant shall receive a reduced
Pension payable for life, ending with the last monthly payment due prior to his
death. Payments in the amount of 50 percent of such reduced Pension shall be
continued after the Participant’s death to his beneficiary for life, beginning
on the first day of the month coincident with or following the Participant’s
death and ending with the last monthly payment due prior to the beneficiary’s
death. A 50 percent survivor option under this paragraph shall be a


- 121 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Qualified Joint and Survivor Annuity if the Participant’s beneficiary is his
Eligible Spouse.
(iv)    Ten Years Certain and Life Option: The Participant shall receive a
reduced Pension which shall be payable monthly for his lifetime but for not less
than 120 months. If the retired Participant dies before 120 payments have been
made, the monthly Pension amount shall be paid for the remainder of the 120
month period to the Participant’s primary beneficiary (or if the primary
beneficiary has predeceased the Participant, the Participant’s contingent
beneficiary).
(3)    Single Lump Sum Payment Option: A Participant may receive payment of his
Pension in the form of a Single Lump Sum payment.
(4)    Combination Lump Sum/Monthly Benefit Option: A Participant who does not
have an Advance Election in effect may receive a portion of his Pension in the
form of a lump sum payment, and the remaining portion in the form of one of the
monthly benefits described in paragraphs (1) and (2) above. The Pension is
divided between the two forms of payment based on the whole number percentages
designated by the Participant on a form provided for this purpose by the Plan
Administrator. For the election to be effective, the sum of the two percentages
designated by the Participant must equal 100 percent.
(i)    The amount of the Pension paid in the form of a lump sum is determined by
multiplying: (A) the amount that would be payable to the Participant as a Single
Lump Sum payment if the Participant’s entire benefit were


- 122 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





payable in that form, by (B) the percentage that the Participant has designated
for receipt in the form of a lump sum.
(ii)    The amount of the Pension paid in the form of a monthly benefit is
determined by multiplying: (A) the amount of the monthly benefit elected by the
Participant, determined in accordance with paragraph (1) or (2) above (whichever
applies), by (B) the percentage that the Participant has designated for receipt
in the form of a monthly benefit.
(b)    Inflation Protection: The following levels of inflation protection may be
provided to any Participant who is entitled to a Retirement Pension (except to
the extent such Pension is paid as a lump sum).
(1)    5 percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 5 percent. The amount of the increase shall be the difference
between inflation in the prior year and 5 percent.
(2)    7 percent Inflation Protection: A Participant’s monthly benefit shall be
initially reduced, but thereafter shall be increased if inflation in the prior
year exceeds 7 percent. The amount of the increase shall be the difference
between inflation in the prior year and 7 percent.
Benefits shall be subject to increase in accordance with this subsection each
January 1, beginning with the second January 1 following the Participant’s
Annuity Starting Date. The amount of inflation in the prior year shall be
determined based on inflation in the 12 month period ending on September 30 of
such year, with inflation measured in the same manner as applies on January 1,
1989 for adjusting Social Security benefits for changes in the cost of living.


- 123 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Inflation protection that is in effect shall carry over to any survivor benefit
payable on behalf of a Participant, and shall increase the otherwise applicable
survivor benefit as provided above. Any election by a Participant to receive
inflation protection shall be irrevocable by such Participant or his surviving
beneficiary.
(c)    Available Options for Vested Benefits: The forms of payment available for
a Participant with a Vested Pension are a Qualified Joint and Survivor Annuity
for married Participants and a Single Life Annuity for both married and
unmarried Participants. The applicable form of payment shall be determined in
accordance with Section 6.1(a).
6.3    Procedures for Elections: This section sets forth the procedures for
making Advance Elections and PEP Elections.
(a)    In General: To qualify as an Advance Election or PEP Election for
purposes of Section 6.1, an election must be made in writing, on the form
designated by the Plan Administrator, and must be signed by the Participant.
These requirements also apply to any revocations of such elections. Spousal
consent is not required for any election (or revocation of election) under the
Plan.
(b)    Advance Election: To qualify as an Advance Election, an election must be
made under this Plan on or after July 15, 1993 and meet the following
requirements.
(1)    Election: The Participant shall designate on the Advance Election form
whether the Participant elects to take his Pension in the form of an Annuity or
a Single Lump Sum.
(2)    Receipt by Plan Administrator: The Advance Election must be received by
the Plan Administrator before the start of the calendar year containing the
Participant’s Retirement Date, and at least 6 months before that Retirement
Date. An


- 124 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





election that meets the foregoing requirements shall remain effective until it
is changed or revoked.
(3)    Change or Revocation of Election: A Plan Participant may change an
Advance Election by filing a new Election that meets the foregoing requirements.
A Plan Participant may revoke an Advance Election only by filing a revocation
that is received by the Plan Administrator before the start of the calendar year
containing the Plan Participant’s Retirement Date, and at least 6 months before
that Retirement Date.
Any Advance Election by a Participant shall be void if the Participant is not
entitled to a Retirement Pension.
(c)    PEP Election: A PEP Election may only be made by a Participant who has an
Advance Election to receive an Annuity in effect at the time his PEP Election is
received by the Plan Administrator. In determining whether an Advance Election
is in effect for this purpose, the advance receipt requirement of subsection
(b)(2) shall be considered met if it will be met by the Participant’s proposed
Retirement Date.
(1)    Election: The Participant shall designate on the PEP Election form the
Annuity form of benefit the Participant selects from those described in Section
6.2, including the Participant’s choice of inflation protection, subject to the
provisions of this Article VI. The forms of payment described in Section
6.2(a)(3) and (4) are not available pursuant to a PEP Election.
(2)    Receipt by the Plan Administrator: The PEP Election must be received by
the Plan Administrator no earlier than 90 days before the Participant’s
Retirement Date, and no later than the close of business on the day before the
Participant’s Retirement Date. The Participant shall furnish proof of the age of
his


- 125 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





beneficiary (including his Eligible Spouse if applicable), to the Plan
Administrator by the day before the Participant’s Retirement Date, for any form
of payment which is subject to reduction in accordance with subsection 6.2(c)
above.
A Participant may change his PEP Election by filing a new Election with the Plan
Administrator that meets the foregoing requirements. The Participant’s PEP
Election shall become effective at the close of business on the day before the
Participant’s Retirement Date. Any PEP Election by a Participant shall be void
if the Participant does not have an Advance Election in effect at such time.
(d)    Elections Rules for Annuity Starting Dates: When amounts become payable
to a Participant in accordance with Article IV, they shall be payable as of the
Participant’s Annuity Starting Date and the election procedures (in this section
and Sections 6.1 and 6.5) shall apply to all of the Participant’s unpaid
accruals as of such Annuity Starting Date, with the following exception. In the
case of a Participant who is rehired after his initial Annuity Starting Date and
who (i) is currently receiving an Annuity that remained in pay status upon
rehire, or (ii) was previously paid a lump sum distribution (other than a
cashout distribution described in Section 4.9(a)), the Participant’s subsequent
Annuity Starting Date (as a result of his termination of reemployment), and the
election procedures at such subsequent Annuity Starting Date, shall apply only
to the portion of his benefit that accrues after his rehire. Any prior accruals
that remain to be paid as of the Participant’s subsequent Annuity Starting Date
shall continue to be payable in accordance with the elections made at his
initial Annuity Starting Date.
For purposes of this section, an election shall be treated as received on a
particular day if it is: (A) postmarked that day, or (B) actually received by
the Plan Administrator on that day.


- 126 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Delivery under clause (B) must be made by the close of business, which time is
to be determined by the Plan Administrator.
6.4    Special Rules for Survivor Options:
(a)    Effect of Certain Deaths: If a Participant makes a PEP Election for a
form of payment described in Section 6.2(a)(2) and the Participant or his
beneficiary (beneficiaries in the case of Section 6.2(a)(2)(iv)) dies before the
PEP Election becomes effective, the election shall be disregarded. If the
Participant dies after such PEP Election becomes effective but before his
Retirement Pension actually commences, the election shall be given effect and
the amount payable to his surviving Eligible Spouse or other beneficiary shall
commence on the first day of the month following his death (any back payments
due the Participant shall be payable to his estate). In the case of a
Participant who has elected the form of payment described in Section
6.2(a)(2)(iv), if such Participant dies: (i) after the PEP Election has become
effective, (ii) without a surviving primary or contingent beneficiary, and (iii)
before receiving 120 payments under the form of payment, then the remaining
payments due under such form of payment shall be paid to the Participant’s
estate. If payments have commenced under such form of payment to a Participant’s
primary or contingent beneficiary and such beneficiary dies before payments are
completed, then the remaining payments due under such form of payment shall be
paid to such beneficiary’s estate.
(b)    Nonspouse Beneficiaries: If a Participant’s beneficiary is not his
Eligible Spouse, he may not elect:
(1)    The 100 percent survivor option described in Section 6.2(a)(2)(i) if his
nonspouse beneficiary is more than 10 years younger than he is, or


- 127 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(2)    The 75 percent survivor option described in Section 6.2(a)(2)(ii) if his
nonspouse beneficiary is more than 19 years younger than he is.
6.5    Designation of Beneficiary: A Participant who has elected to receive all
or part of his pension in a form of payment that includes a survivor option
shall designate a beneficiary who will be entitled to any amounts payable on his
death. Such designation shall be made on a PEP Election Form or an approved
election form filed under the Salaried Plan, whichever is applicable. In the
case of the survivor option described in Section 6.2(a)(2)(iv), the Participant
shall be entitled to name both a primary beneficiary and a contingent
beneficiary. A Participant (whether active or former) shall have the right to
change or revoke his beneficiary designation at any time prior to when his
election is finally effective. The designation of any beneficiary, and any
change or revocation thereof, shall be made in accordance with rules adopted by
the Plan Administrator. A beneficiary designation shall not be effective unless
and until filed with the Plan Administrator (or for periods before the Effective
Date, the Plan Administrator under the Prior Plan). If no beneficiary is
properly designated, then a Participant’s election of a survivor’s option
described in Section 6.2(a)(2) shall not be given effect.


- 128 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





APPENDIX


Foreword
    
This Appendix sets forth additional provisions applicable to individuals
specified in the Articles of this Appendix. In any case where there is a
conflict between the Appendix and the main text of the Plan, the Appendix shall
govern.
ARTICLE A – 1993 Accruals
This Article A of the Appendix shall be effective on the date the Plan is
adopted.
A.1    1993 Accruals: This section shall apply to any individual: (i) who was a
Salaried Plan Participant and employed by the PBG Organization on December 31,
1993, (ii) whose Salaried Plan Pension was vested during 1993 (or would have
become vested in 1994 if his Service after 1993 included the assumed period of
continued service specified in (a)(1) below), and (iii) whose minimum 1993
Pension in subsection (a) below is not derived solely from that portion of the
Plan described in (c) of Article X of the main portion of this Plan document. In
determining the amount of the 1993 and 1994 Pension amounts for any such
individual, the provisions set forth in subsections (a) and (b) below shall
apply.
(a)    Minimum 1993 Pension: Any individual who is covered by this section shall
accrue a minimum 1993 Pension as of December 31, 1993. In determining the amount
of such individual’s minimum 1993 Pension, the following shall apply.
(1)    An individual’s Service and Credited Service as of the end of 1993 shall
be assumed to equal the respective Service and Credited Service he would have if
his Service continued through December 31, 1994. Notwithstanding the preceding
sentence, the assumed period of continued Service shall be less to the extent
PepsiCo,


- 129 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Inc.’s human resource records on December 31, 1993 reflected a scheduled
termination date in 1994 for such individual. In this case, the individual’s
assumed period of continued service shall be the portion of 1994 that ends with
such scheduled termination date.
(2)    An individual’s Highest Average Monthly Earnings as of the end of 1993
shall be adjusted by the actuary’s salary scale assumption which is used under
the Salaried Plan, so that they equal the amount such scale projects for the
individual as of the end of 1994. Notwithstanding the preceding sentence, the
following special rules shall apply.
(i)    A higher salary scale assumption shall be used for anyone whose projected
1994 earnings as reflected on the “Special PEP Salary Scale” of the PBG Benefits
Department on December 31, 1993 were higher than would be assumed under the
first sentence of this paragraph. In this case, the individual’s 1993 earnings
shall be adjusted using such higher salary scale.
(ii)    In the case of an individual whose assumed period of service under
paragraph (1) above is less than all of 1994, the salary adjustment under the
preceding provisions of this paragraph shall be reduced to the amount that would
apply if the individual had no earnings after his scheduled termination date.
(3)    An individual’s attained age as of the end of 1993 shall be assumed to be
the age he would have at the end of the assumed period of continued service
applicable under paragraph (1) above.


- 130 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





Any individual who is covered by this section, and who is not otherwise vested
as of December 31, 1993, shall be vested as of such date in both his Pension
(determined without regard to this subsection) and his minimum 1993 Pension. For
purposes of this subsection, Code section 401(a)(17) shall be applied in 1993 by
giving effect to the amendments to such Code section made by the Omnibus Budget
Reconciliation Amendments of 1993.
(b)    Determination of Later Accruals: If a participant in the Salaried Plan
accrues a minimum 1993 Pension under subsection (a) above, the amount of any
Pre-409A Pension that accrues thereafter shall be only the amount by which the
Pre-409A Pension that would otherwise accrue for years after 1993 exceeds his
minimum 1993 Pension under subsection (a).
ARTICLE P98 – PepsiCo Special Early Retirement Benefit
P98.1    Scope: This Article supplements the main portion of the Plan document
with respect to the rights and benefits of Covered Employees on and after the
Effective Date.
P98.2    Definitions: This section provides definitions for the following words
or phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.
(a)    Article: This Article P98 of the Appendix to the Plan.
(b)    Covered Employee: An Employee who does not meet the eligibility
requirements for the Salaried Plan Early Retirement Benefit as of his Severance
Date solely because he is a highly compensated employee within the meaning of
Article S and Section S.3(a)


- 131 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(4) of the Appendix to the Legacy PBG Salaried Employees Retirement Plan in Part
C of the Salaried Plan document.
(c)    Effective Date: The date the provisions of this Article are effective,
which shall be February 1, 1998.
(d)    Salaried Plan Special Early Retirement Benefit: The special early
retirement benefit for certain Company employees referred to in Section S.3(b)
of the Appendix to the Legacy PBG Salaried Employees Retirement Plan in Part C
of the Salaried Plan document.
(e)    Severance Date: The involuntary termination of employment referred to in
Section S.2(b)(1) of the Appendix to the Legacy PBG Salaried Employees
Retirement Plan in Part C of the Salaried Plan document, that qualifies an
eligible Employee for status as a Covered Employee.
P98.3    Amount and Form of Retirement Pension: In lieu of any benefits he would
otherwise be entitled to under this Plan, a Covered Employee shall receive a
single lump sum benefit as soon as administratively practical following his
Severance Date. No other benefits under this Plan are payable to a Participant
who is entitled to a benefit under this section. The amount of such lump sum
shall be the excess of:
(a)    The Actuarial Equivalent present value of the Covered Employee’s Total
Pension (as defined in Section 5.1(c)) determined as of his Severance Date, for
this purpose treating the Covered Employee as eligible for the Salaried Plan
Special Early Retirement Benefit, and treating the benefit as commencing on his
Severance Date; over
(b)    The Actuarial Equivalent present value of the Covered Employee’s Salaried
Plan Pension (as defined in Section 5.1(c)) determined as of his Severance Date,
for this


- 132 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





purpose determining the benefit without regard to this Appendix, and treating
the benefit as commencing on his Normal Retirement Date.
For purposes of this calculation, amounts shall be determined as of the
Participant’s Severance Date, “Actuarial Equivalent” shall be based on the
factors in effect on such date using the definition in section (2) of Actuarial
Equivalent for lump sums conversions, and the Participant shall be treated as
taking his Total Pension in the form of a Single Life Annuity. In the case of a
Covered Employee who is eligible for a PEP Guarantee (as defined in Section
5.2), and for purposes of subsection (a) only, the reduction factors for early
commencement of a PEP Guarantee under Section 5.2 of this Plan shall apply in
lieu of those in the Salaried Plan Special Early Retirement Benefit formula if
they provide a greater PEP benefit.
Article IPO – Transferred and Transition Individuals
IPO.1    Scope: This Article supplements the main portion of the Plan document
with respect to the rights and benefits of Transferred and Transition
Individuals following the spinoff of this Plan from the PepsiCo Prior Plan.
IPO.2    Definitions: This section provides definitions for the following words
or phrases in boldface and underlined. Where they appear in this Article with
initial capitals they shall have the meaning set forth below. Except as
otherwise provided in this Article, all defined terms shall have the meaning
given to them in Section 2.1 of the Plan.
(a)    Agreement: The 1999 Employee Programs Agreement between PepsiCo, Inc. and
The Pepsi Bottling Group, Inc.
(b)    Close of the Distribution Date: This term shall take the definition given
it in the Agreement.


- 133 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





(c)    Transferred Individual: This term shall take the definition given it in
the Agreement.
(d)    Transition Individual: This term shall take the definition given it in
the Agreement.
IPO.3    Rights of Transferred and Transition Individuals: All Transferred
Individuals who participated in the PepsiCo Prior Plan immediately prior to the
Effective Date shall be Participants in this Plan as of the Effective Date. The
spinoff of this Plan from the PepsiCo Prior Plan shall not result in a break in
the Service or Credited Service of Transferred Individuals or Transition
Individuals. Notwithstanding anything in the Plan to the contrary, and as
provided in Section 2.04 of the Agreement, all service, all compensation, and
all other benefit-affecting determinations for Transferred Individuals that, as
of the Close of the Distribution Date, were recognized under the PepsiCo Prior
Plan for periods immediately before such date, shall as of the Effective Date
continue to receive full recognition, credit and validity and shall be taken
into account under this Plan as if such items occurred under this Plan, except
to the extent that duplication of benefits would result. Similarly,
notwithstanding anything to the contrary in the Plan, the benefits of Transition
Individuals shall be determined in accordance with section 8.02 of the
Agreement.


- 134 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





ARTICLE PAC
Guiding Principles Regarding Benefit Plan Committee Appointments    
PAC.1 Scope. This Article PAC supplements the PepsiCo Pension Equalization Plan
document with respect to the appointment of the members of the PAC.
PAC.2 General Guidelines. To be a member of the PAC, an individual must:
(a)    Be an employee of the PepsiCo Organization at a Band 1 or above level,
(b)    Be able to give adequate time to committee duties, and
(c)    Have the character and temperament to act prudently and diligently in the
exclusive interest of the Plan’s participants and beneficiaries.
PAC.3 PAC Guidelines. In addition to satisfying the requirements set forth in
Section PAC.2, the following guidelines will also apply to the PAC membership:
(a)    Each member of the PAC should have experience with benefit plan
administration or other experience that can readily translate to a role
concerning ERISA plan administration,
(b)    The membership of the PAC as a whole should have experience and expertise
with respect to the administration of ERISA health and welfare and retirement
plans, and
(c)    Each member of the PAC should be capable of prudently evaluating the
reasonableness of expenses that are charged to the Plan.
PAC.4 Additional Information. The Chair of the PAC may seek information from
Company personnel, including the Controller, CFO and CHRO, in connection with
his identification of well qualified candidates for committee membership.


- 135 -
PepsiCo Pension Equalization Plan – Pre-409A Program

--------------------------------------------------------------------------------





PAC.5 Role of the Guidelines. The foregoing guidelines in this Article PAC are
intended to guide the Chair of the PAC in the selection of committee members;
however, they neither diminish nor enlarge the legal standard applicable under
ERISA.


- 136 -
PepsiCo Pension Equalization Plan – Pre-409A Program